--------------------------------------------------------------------------------



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[REDACTED FOR PROPRIETARY REASONS]”
ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE,
UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

EXECUTION VERSION

 

 

GOLD PURCHASE AGREEMENT

 

Between

 

KLONDEX MINES LTD.

- and -

FRANCO-NEVADA GLW HOLDINGS CORP.

 

 

____________________________________

February 11, 2014
____________________________________

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

1. Definitions 1       2. Interpretation. 15       3. Purchase and Sale of
Purchased Gold Ounces 16       4. Conditions for Payment of Purchase Price 18  
    5. Taxes 19       6. Reporting Obligations 20       7. Books and Records;
Audits; Inspections 22       8. Maintenance of Existence and Property 22      
9. Management of Mining Operations 23       10. Royalty and Stream Interests 24
      11. Financing Matters 26       12. Insurance Matters 27       13. Security
Matters 27       14. Events of Default 28       15. Effect of Event of Default
32       16. Representations and Warranties of the Buyer 32       17.
Representations and Warranties of the Seller 32       18. Indemnities 33      
19. Term 33       20. Restricted Transfer Rights of the Seller Entities 34      
21. Transfer Rights of the Buyer 34       22. Governing Law 35       23. Notices
35       24. General Provisions 36

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


SCHEDULES:

SCHEDULE A – DESCRIPTION OF MIDAS PROPERTY   SCHEDULE B – DESCRIPTION OF FIRE
CREEK PROPERTY   SCHEDULE C – DESCRIPTION OF OTHER PROPERTIES   SCHEDULE D –
MONTHLY DELIVERY REQUIREMENTS   SCHEDULE E – CONDITIONS FOR PAYMENT OF PURCHASE
PRICE   SCHEDULE F – REPRESENTATIONS AND WARRANTIES OF THE BUYER   SCHEDULE G –
REPRESENTATIONS AND WARRANTIES OF THE SELLER

-ii-

--------------------------------------------------------------------------------

GOLD PURCHASE AGREEMENT

GOLD PURCHASE AGREEMENT dated February 11, 2014.

BETWEEN:

KLONDEX MINES LTD., a corporation existing under the laws of British Columbia
(the “Seller”)

- and -

FRANCO-NEVADA GLW HOLDINGS CORP., a corporation incorporated under the laws of
Canada (the “Buyer”)

WHEREAS:

(A)

In order to finance the Acquisition of the Midas Mine by the Seller, the Seller
has agreed to sell the Purchased Gold Ounces to the Buyer, on and subject to the
terms and conditions set out in this Agreement.

    (B)

Upon completion of the Acquisition, the Midas Owner, which owns and has the
right to operate and mine 100% of the Midas Mine, will be an indirect,
wholly-owned Subsidiary of the Seller.

    (C)

The Fire Creek Owner, which owns and has the right to develop, operate and mine
100% of the Fire Creek Project, is an indirect, wholly-owned Subsidiary of the
Seller.

    (D)

The Seller has agreed to cause the Seller Entities to enter into the Security
Agreements, for the purpose of guaranteeing and securing the Delivery
Obligations of the Seller due to the Buyer under this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.

Definitions

   

For the purposes of this Agreement (including the recitals), unless the context
otherwise requires, each of the following terms shall have the meaning given to
it, as set out below, and grammatical variations of such term shall have a
corresponding meaning:

   

“Accounts” means: (i) all “accounts” as such term is used in the applicable
Personal Property Securities Legislation, and (ii) all existing and hereafter
arising rights to payment of a monetary obligation, whether or not earned by
performance.

   

“Acquisition” means the indirect acquisition of the Midas Mine by the Seller
from Newmont USA Limited through the purchase by Klondex Holdings of all of the
issued and outstanding shares of capital stock of Midas Holdings pursuant to the
Acquisition Agreement.

   

“Acquisition Agreement” means the stock purchase agreement dated December 4,
2013 between Newmont USA Limited, Klondex Holdings and the Seller, as amended on
February 10, 2014.


--------------------------------------------------------------------------------

- 2 -

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such Person. For the purposes of this
definition and the definitions of “Change of Control” and “Subsidiary”,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as applied to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” means this Gold Purchase Agreement and all attached schedules, as
such may be amended, restated, modified or superseded from time to time in
accordance with the terms hereof.

“Annual Compliance Certificate” means a certificate signed by an authorized
senior officer of the Seller certifying that as of the date of such certificate:

  (a)

all of the representations and warranties made by the Seller Entities pursuant
to the Transaction Documents are true and accurate in all material respects
(other than those representations and warranties which are subject to a
materiality qualifier, which representations and warranties shall be true and
accurate in all respects) as if made on and as of the date of such certificate;

        (b)

no Event of Default or Material Adverse Effect has occurred and is continuing as
of the date of such certificate; and

        (c)

no event which with notice or lapse of time or both would become an Event of
Default has occurred and is continuing as of the date of such certificate;

in each case, except as specified in such certificate, together with all
material information relating to such exception, including, if applicable, any
action which the Seller Entities have taken or propose to take with respect
thereto.

“Annual Forecast Report” means a written report in relation to a fiscal year,
with respect to each of the Midas Mine and the Fire Creek Project, to be
prepared by or on behalf of the Seller, including with reasonable detail a
forecast, based on the current development or mine plan, as applicable, of the
quantity of gold, silver and other Minerals expected to be produced during such
fiscal year on a month-by-month basis and over the remaining life of the mine on
a year-by-year basis, including:

  (a)

the amount and a description of planned operating and capital expenditures;

        (b)

types, tonnes and grade of Minerals to be mined;

        (c)

types, tonnes and grade of Minerals to be stockpiled; and

        (d)

with respect to the processing facilities, the types, tonnes and grade of
Minerals to be processed; expected recoveries for gold, silver and other
Minerals; and expected doré weight and gold and silver grade.

“Annual Operational Report” means a written report in relation to a fiscal year
with respect to each of the Midas Mine and the Fire Creek Project, to be
prepared by or on behalf of the Seller, which shall include all of the
information pertaining to the construction, commissioning or operations
contained in annual reports prepared and provided to the board of directors of
any of the Seller Entities and, to the extent not contained in such reports,
will also contain, for such year:

--------------------------------------------------------------------------------

- 3 -

  (a)

types, tonnes and grade of Minerals mined;

        (b)

types, tonnes and grade of Minerals stockpiled;

        (c)

with respect to the processing facilities, the types, tonnes and grade of
Minerals to be processed; recoveries for gold, silver and other Minerals; and
doré weight and gold and silver grade;

        (d)

the number of ounces of gold and silver and the quantity of other Minerals
contained in the material processed during such year, but not delivered to a
purchaser by the end of such year;

        (e)

the number of ounces of gold and silver and the quantity of other Minerals
delivered to a purchaser;

        (f)

the amount and a description of operating and capital expenditures;

        (g)

a statement setting out the mineral reserves and mineral resources (by category)
prepared in accordance with National Instrument 43-101 (with the assumptions
used, including cut-off grade, metal prices and metal recoveries);

        (h)

a review of the development or operating activities for the year and a report on
any material issues or departures from that contemplated by the development or
mine plan, as applicable as of the first day of the fiscal year;

        (i)

variances from projected operating and capital expenditures and any actual or
expected adverse impact on development or production or recovery of gold, silver
and other Minerals, whether as to quantity or timing, together with the details
of the plans to resolve or mitigate such matters;

        (j)

if applicable, the percentage completion compared to the initial development
plan of the major elements of construction and the anticipated date of
commencement of commercial production, if it has not yet then occurred; and

        (k)

details of any material health or safety violations and/or material violations
of any Applicable Laws (including Environmental Laws).

The Annual Operational Report shall also contain a report on any Encumbrances,
other than customary liens, placed on the assets or properties of the Seller
Entities with respect to liabilities or obligations greater than $1,000,000 (in
the aggregate).

“Applicable Law” means any law (including common law and equity), any
international or other treaty, any domestic or foreign constitution or any
multinational, federal, provincial, territorial, state, municipal, county or
local statute, law, ordinance, code, rule, regulation, Order (including any
securities laws or requirements of stock exchanges and any consent decree or
administrative Order), or Authorization of a Governmental Body in any case
applicable to any specified Person, property, transaction or event, or any such
Person’s property or assets.

--------------------------------------------------------------------------------

- 4 -

“Authorization” means any authorization, approval, consent, concession,
exemption, license, lease, grant, permit, franchise, right, privilege or
no-action letter from any Governmental Body having jurisdiction with respect to
any specified Person, property, transaction or event, or with respect to any of
such Person’s property or business and affairs (including any zoning approval,
mining permit, development permit or building permit) or from any Person in
connection with any easements, contractual rights or other matters.

“Bankruptcy Code” means any of the Bankruptcy Reform Act, Title 11 of the United
States Code, the Bankruptcy and Insolvency Act (Canada), the Companies Creditors
Arrangement Act (Canada) and the Winding-Up and Restructuring Act (Canada) or
any similar legislation, each as amended or recodified from time to time,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are open for business in Toronto, Ontario, and Elko, Nevada.

“Buyer” has the meaning set out on the first page of this Agreement.

“Capital Lease” means, as to any Person, (i) any lease of property by such
Person as lessee to the extent the obligations of such Person thereunder are
required to be classified and accounted for as capital lease obligations or
finance lease obligations on a balance sheet of such Person in accordance with
GAAP, or (ii) any synthetic lease, tax retention operating lease or any other
lease having substantially the same economic effect as a conditional sale, title
retention agreement or similar arrangement.

“Change of Control” means, with respect to any Person, the consummation of any
transaction, including any consolidation, amalgamation, arrangement or merger or
any issue, transfer or acquisition of securities, the result of which is that
any other Person or group of Persons acting jointly or in concert for purposes
of such transaction directly or indirectly (A) becomes the beneficial owner of
more than 50% of the voting securities of such Person, measured by voting power
rather than number of securities, or (B) controls such Person.

“Collateral” means all of the property and rights of the Seller Entities in and
to assets, rights and property, including: (a) all Accounts, instruments,
chattel paper, deposit accounts, documents, intangibles, goods (including
inventory, equipment and fixtures), money, letter of credit rights, supporting
obligations, claims, causes of action and other legal rights and investment
property; (b) all of the Properties and Other Properties; (c) all products,
proceeds, rents and profits of the foregoing; (d) all books and records of the
Seller Entities related to any of the foregoing; and (e) all of the foregoing,
whether now owned or existing or hereafter acquired or arising or in which any
of the Seller Entities now has or hereafter acquires any rights.

“Contaminant” means any solid, liquid, gas, odor, heat, sound, vibration,
radiation, or combination of any of them, that does or is reasonably expected
to:

  (a)

impair the quality of the Environment for any use that can be made of it;

        (b)

injure or damage property or plant or animal life;

        (c)

adversely affect the health of any individual;

        (d)

impair the safety of any individual;


--------------------------------------------------------------------------------

- 5 -

  (e)

render any plant or animal life unfit for use by man; or

        (f)

create a liability under any Environmental Law;

and includes any “contaminant” within the meaning ascribed to such term in any
Environmental Law.

“Deductions” means any and all refining, treatment and other charges, penalties,
insurance, deductions, transportation, settlement, financing, price
participation charges and/or other charges, penalties, deductions, set-offs,
Taxes and expenses pertaining to and/or in respect of the Purchased Gold Ounces
delivered under this Agreement (or payments in lieu thereof).

[redacted for proprietary reasons]

“Delivery Date” means the last Business Day of each calendar month during the
Delivery Period.

“Delivery Obligations” means the obligation of the Seller to deliver the
Purchased Gold Ounces to the Buyer under this Agreement and each and all of the
Seller Entities’ related covenants and obligations under this Agreement (for
greater certainty, including Monthly Delivery Requirements) and any Security
Agreement to which it is a party, as applicable.

“Delivery Period” means the period commencing on June 1, 2014 and ending on the
Final Delivery Date.

“Designated Jurisdiction” means Canada, the United Kingdom or such other
location as may be agreed between the Buyer and the Seller.

“Disclosure Schedule” means the disclosure schedule delivered on the date hereof
by the Seller to the Buyer setting forth exceptions to, and disclosures with
respect to, the representations and warranties set forth in Section 17 and
Schedule G.

“Effective Date” means the date on which the Buyer pays the Purchase Price to
the Seller, or such Person as directed by the Seller, which, subject to the
satisfaction of the conditions set out in Section 4, shall be the date on which
the Acquisition is completed, or such other date as may be agreed to in writing
by the Seller and the Buyer.

“Encumbrance” means any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
security interest, priority or other security agreement, preferential
arrangement or encumbrance of any kind or nature whatsoever, including any
conditional sale or other title retention agreement or the interest of a lessor
under a Capital Lease or prior claims or royalties of any nature whatsoever,
whether registered or recorded or unregistered or unrecorded.

“Environment” means the ambient air, all layers of the atmosphere, surface
water, underground water, all land (surface and underground), all living
organisms and the interacting natural systems that include components of air,
land, water, organic and inorganic matter and living organisms, and includes
indoor and underground spaces.

“Environmental Laws” means any Applicable Law relating to the Environment,
occupational health or safety, industrial hygiene, product liability or any
past, present or future activity, event or circumstance in respect of any
Hazardous Materials (including the use, handling, transportation, production,
disposal, discharge or storage thereof or the terms of any Authorization issued
in connection therewith) or the environmental conditions on, under or about any
real property (including soil, groundwater and indoor, underground and ambient
air conditions).

--------------------------------------------------------------------------------

- 6 -

“Event of Default” has the meaning set forth in Section 14.

“Facility Agreement” means the senior secured facility agreement dated February
11, 2014 among the Seller, the guarantors party thereto, Royal Capital
Management Inc., as security Agents', and the lenders party thereto, as amended,
restated, modified, supplemented or replaced from time to time in accordance
with the terms of this Agreement.

“Final Delivery Date” means the date on which all of the Purchased Gold Ounces
have been delivered to the Buyer in accordance with this Agreement.

“Fire Creek Owner” means Klondex Gold & Silver Mining Company, a corporation
existing under the laws of Nevada.

“Fire Creek Project” means the Fire Creek gold project located in the State of
Nevada, U.S.A., including the Fire Creek Property, the mining production,
processing, recovery, sale, transportation, storage and delivery operations and
related assets and other assets located on or at or used in connection with the
Fire Creek Property or to mine Minerals from the Fire Creek Property, including
all Minerals, Authorizations, Other Rights, tailings, fixtures, mines,
facilities, equipment and inventory, existing or to be developed, constructed,
and operated at or in respect of the Fire Creek Property, including
infrastructure assets, tailings management facilities and other plants.

“Fire Creek Property” means all right, title and interest of any of the Seller
Entities to:

  (a)

patented claims, fee title and unpatented mining and millsite claims and all
accessions and successions thereto, whether created privately or through
government action, mineral rights and surface rights, whether owned or leased,
in each case used in connection with the Fire Creek Project, including any of
the foregoing described in Schedule B;

        (b)

all water, water rights and the permits and other evidence of authority or
approval to appropriate and/or use ground or surface water in connection with
the properties and rights referred to above, including the water rights
described in Schedule B;

        (c)

all Minerals, Authorizations and Other Rights, all other property, tailings,
buildings, structures, facilities and fixtures used, affixed or situated
thereon, Utility Commitments and other rights or assets in each case relating to
the interests referred to in (a) and (b) above; and

        (d)

any of the foregoing subsequently acquired.

“GAAP” means generally accepted accounting principles for publicly accountable
enterprises at the relevant time determined with reference to The Handbook of
the Canadian Institute of Chartered Accountants, as amended from time to time,
which for certainty, for financial periods beginning on or after January 1,
2011, are International Financial Reporting Standards; provided that, with
respect to the Midas Entities for periods prior to completion of the
Acquisition, “GAAP” means United States generally accepted accounting
principles.

--------------------------------------------------------------------------------

- 7 -

“Governmental Body” means the government of Canada, the United States of America
or any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, arbitrator or arbitrators, tribunal, central bank or other entity
exercising executive, legislative, judicial or arbitral, taxing, regulatory or
administrative powers or functions (including any applicable stock exchange).

“Hazardous Materials” means any pollutant or Contaminant, including any
hazardous, dangerous, registrable or toxic chemical, material or other substance
within the meaning of any Environmental Law.

“Indebtedness” of any Person means, without duplication:

  (a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, bills or other similar
instruments;

        (b)

all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for
such Person’s account;

        (c)

all obligations under any Capital Lease of such Person;

        (d)

all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business);

        (e)

all obligations secured by (or for which the holder of such obligations has an
existing right, contingent or otherwise, to be secured by) any Encumbrance upon
or in property owned by such Person, even if such Person has not assumed or
become liable for the payment of such obligations or such obligations are
limited in recourse;

        (f)

all obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even if the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);

        (g)

all guarantees, indemnities and other obligations (contingent or otherwise) of
such Person in respect of Indebtedness of another Person; and

        (h)

all obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any equity, ownership or profit interests in such Person
within ten years from the date of issuance thereof.

“Intercreditor Agreement” means the priority agreement entered into between,
among others, the Seller, the Buyer and Royal Capital Management Corp. on the
date of this Agreement.

“Klondex BC Holdco” means 0985472 BC Ltd., a corporation existing under the laws
of British Columbia.

“Klondex Entities” means the Seller Entities other than, prior to the completion
of the Acquisition, the Midas Entities.

“Klondex Holdings” means Klondex Holdings (USA) Inc., a corporation existing
under the laws of Nevada.

--------------------------------------------------------------------------------

- 8 -

“Loan” means the loan in the aggregate principal amount of $25,000,000 provided
to the Seller pursuant to the Facility Agreement by the lenders thereunder.

“Losses” means any and all damages, claims, losses, lost profits, liabilities,
fines, injuries, costs, penalties and expenses (including reasonable legal
fees).

“Material Adverse Effect” means any change, event, occurrence, condition,
circumstance, effect, fact or development that has, or could reasonably be
expected to have, a material and adverse effect on:

  (a)

the operations, results of operations, business, affairs, properties, assets,
liabilities and obligations (contingent or otherwise), capitalization or
condition (financial or otherwise) of the Seller Entities taken as a whole;

        (b)

the Midas Mine (including the ability of the Seller Entities to operate the
Midas Mine as currently operated and substantially in accordance with the mine
plan for the Midas Mine in effect at the time of the occurrence of the Material
Adverse Effect);

        (c)

the Fire Creek Project (including the ability of the Seller Entities to
construct, develop or operate the Fire Creek Project substantially in accordance
with the applicable development or mine plan for the Fire Creek Project in
effect at the time of the occurrence of the Material Adverse Effect);

        (d)

the ability of any Seller Entity to perform its obligations under any
Transaction Document to which it is a party;

        (e)

the legality, validity, binding effect or enforceability of any Transaction
Document or the rights and remedies of the Buyer or any of its Affiliates under
any of the Transaction Documents; or

        (f)

the validity, perfection or priority of security under any Security Agreement.

“Midas Entities” means Midas Holdings and the Midas Owner.

“Midas Holdings” means Newmont Midas Holdings Limited, a corporation existing
under the laws of Nevada.

“Midas Mine” means the Midas mine and related ore milling facility located in
the State of Nevada, U.S.A., including the Midas Property, the mining
production, processing, recovery, sale, transportation, storage and delivery
operations and related assets and other assets located on or at or used in
connection with the Midas Property or to mine Minerals from the Midas Property,
including all Minerals, Authorizations, Other Rights, tailings, fixtures, mines,
facilities, equipment and inventory, existing or to be developed, constructed,
and operated at or in respect of the Midas Property, including infrastructure
assets, tailings management facilities and other plants.

“Midas Owner” means Newmont Midas Operations Inc., a corporation existing under
the laws of Nevada.

“Midas Property” means all right, title and interest of any of the Seller
Entities to:

--------------------------------------------------------------------------------

- 9 -

  (a)

patented claims, fee title and unpatented mining and millsite claims and all
accessions and successions thereto, whether created privately or through
government action, mineral rights and surface rights, whether owned or leased,
in each case used in connection with the Midas Mine, including any of the
foregoing described in Schedule A;

        (b)

all water, water rights and the permits and other evidence of authority or
approval to appropriate and/or use ground or surface water in connection with
the properties and rights referred to above, including the water rights
described in Schedule A;

        (c)

all Minerals, Authorizations and Other Rights, all other property, buildings,
structures, facilities and fixtures used, affixed or situated thereon, Utility
Commitments and other rights or assets, in each case relating to the interests
referred to in (a) and (b) above; and

        (d)

any of the foregoing subsequently acquired.

“Minerals” means any and all metals, minerals and mineral rights of every nature
and kind, including metals, precious metals, base metals, gems, diamonds,
industrial minerals, commercially valuable rock, aggregate, clays, and
diatomaceous earth, hydrocarbons, oil, gas, and other materials in whatever form
or state.

“Monthly Average Gold Price” means, for any given calendar month, the monthly
average of the London p.m. fix for gold as quoted in United States dollars by
the London Bullion Market Association (or any successor metals exchange) for
such month, calculated by dividing the sum of all such quotations during such
month by the number of such quotations.

“Monthly Delivery Requirements” means, for each calendar month ending during and
including the last day of the Delivery Period, the applicable number of ounces
of Refined Gold for such month set out in Schedule D.

“Monthly Operational Report” means a written report in relation to a calendar
month with respect to each of the Midas Mine and the Fire Creek Project, to be
prepared by or on behalf of the Seller for each month, which shall include all
of the information contained in the monthly operating reports prepared and
provided to the board of directors of any of the Seller Entities and, to the
extent not contained in such reports, will also contain, for such month:

  (a)

types, tonnes and grade of Minerals mined;

        (b)

types, tonnes and grade of Minerals stockpiled;

        (a)

with respect to the processing facilities, the types, tonnes and grade of
processed Minerals; recoveries for gold, silver and other Minerals; and doré
weight and gold and silver grade;

        (b)

the number of ounces of gold and silver and the quantity of other Minerals
contained in the material processed during such month, but not delivered to a
purchaser by the end of such month;

        (c)

the number of ounces of gold and silver and the quantity of other Minerals
produced and delivered to a purchaser;

        (c)

the amount and a description of operating and capital expenditures; and


--------------------------------------------------------------------------------

- 10 -

  (d)

any material changes from the most recent production forecasts provided to the
Buyer.

“National Instrument 43-101” means National Instrument 43-101 – Standards of
Disclosure for Mineral Projects of the Canadian Securities Administrators (or
any successor instrument, rule or policy).

“Notice of Offer” has the meaning set out in Section 10(b).

“Offered Interest” has the meaning set out in Section 10(b).

“Other Properties” means, except to the extent constituting part of the
Properties, all right, title and interest of any of the Seller Entities to:

  (a)

patented claims, fee title and unpatented mining and millsite claims and all
accessions and successions thereto, whether created privately or through
government action, mineral rights and surface rights, whether owned or leased,
including any of the foregoing described in Schedule C;

        (b)

all water, water rights and the permits and other evidence of authority or
approval to appropriate and/or use ground or surface water in connection with
the properties and rights referred to above, including the water rights
described in Schedule C;

        (c)

all Minerals, Authorizations and Other Rights, all other property, buildings,
structures, facilities and fixtures used, affixed or situated thereon, Utility
Commitments and other rights or assets, in each case relating to the interests
referred to in (a) and (b) above; and

        (d)

any of the foregoing subsequently acquired.

“Other Rights” means all licenses, approvals, authorizations, consents, rights
(including surface rights, access rights and rights of way), privileges,
concessions or franchises held by the Seller Entities or required to be obtained
from any Person (other than a Governmental Body), for the construction,
development and operation of the Midas Mine and/or Fire Creek Project, as
applicable, as such construction, development and operation is contemplated by
the current or then applicable development or mine plan, as the case may be.

“Order” means any order, directive, decree, judgment, ruling, award, injunction,
direction or request of any Governmental Body or other decision-making authority
of competent jurisdiction.

 “Parties” means the parties to this Agreement and “Party” means any one of the
Parties.

“Permitted Encumbrances” means:

  (a)

Encumbrances arising by operation of law for Taxes, assessments or governmental
charges not yet due or being contested in good faith by appropriate proceedings
diligently conducted and for which reserves satisfactory to the Buyer have been
established and provided that the Encumbrance is released prior to any
enforcement action against any property of the Seller Entities;

        (b)

statutory liens of mechanics, materialmen, shippers, warehousemen, carriers, and
other similar Persons for services or materials arising in the ordinary course
of business for which: (i) payment is not past due; or (ii) payment is due but
is being contested in good faith by appropriate and lawful proceedings
diligently conducted and for which reserves satisfactory to the Buyer have been
established and provided that the Encumbrance is released prior to any
enforcement action against any property of the Seller Entities;


--------------------------------------------------------------------------------

- 11 -

  (c)

nonconsensual liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security;

        (d)

Encumbrances specifically identified and listed on the Disclosure Schedules;

        (e)

Encumbrances granted in the Transaction Documents;

        (f)

Encumbrances granted pursuant to the Facility Agreement;

        (g)

Purchase Money Liens securing Indebtedness referred to in Section 11(c)(ii);

        (h)

Permitted Working Capital Security securing Indebtedness referred to in Section
11(c)(i);

        (i)

Encumbrances arising from the right of distress enjoyed by landlords or
Encumbrances otherwise granted to landlords, in either case, to secure the
payment of arrears of rent in respect of leased properties and customarily
granted in the applicable jurisdiction; provided that such rent is not then
overdue and the Seller Entities are then in compliance in all material respects
with the terms of the lease or sublease in respect of such leased properties and
provided further that any such Encumbrances are limited to property of the
Seller Entities located at the premises subject to the applicable lease or
sublease;

        (j)

zoning restrictions, easements, rights of way, survey exceptions, encroachments,
covenants, licenses, reservations, leasehold interests, restrictions on the use
of real property or minor irregularities incident thereto which do not (i)
secure obligations for the repayment of money, or (ii) in the aggregate
materially detract from the value or use of the property or assets of the Seller
Entities or impair, in any material manner, the use of such property for the
purposes for which such property is held or intended to be used by the Seller
Entities;

        (k)

the paramount title of the United States as to any unpatented mining claims and
millsite claims and any rights of third parties to the lands within such
unpatented mining claims and millsite claims pursuant to Multiple Mineral
Development Act of 1954 and the Surface Resources and Multiple Use Act of 1955
and the regulations of the Department of the Interior promulgated in accordance
with the foregoing statutes;

        (l)

Encumbrances of a depository institution arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of setoff,
or similar rights and remedies as to deposit accounts or other funds maintained
with such institution, provided that (i) such deposit account is not a dedicated
cash collateral account and is not subject to restrictions against access by a
Seller Entity in excess of those set forth by regulations promulgated by any
Governmental Body, and (ii) such deposit account is not intended by the
applicable Seller Entities to provide collateral to the depository institution;

        (m)

Encumbrances consisting of pledges of cash or near cash assets made to secure or
facilitate the provision of security for the performance of bids, trade
contracts, leases, public or statutory obligations (including but not limited to
environmental, reclamation or other similar obligations) or other obligations of
a like nature (including surety, appeal or performance bonds), in each case
incurred in the ordinary course of business (other than for Indebtedness);


--------------------------------------------------------------------------------

- 12 -

  (n)

any undetermined or inchoate lien or privilege incidental to current operations
that has not been filed pursuant to law or that relates to obligations not due
or delinquent;

        (o)

any right reserved to or vested in any Governmental Body by the terms of any
Authorization held or acquired by a Person in the ordinary course of its
business, or by any statutory provision, to terminate the Authorization or to
require annual or other periodic payments as a condition of the continuance
thereof;

        (p)

any Encumbrance created or assumed by a Person in favor of a public utility or
Governmental Body when required by the utility or Governmental Body in
connection with the operations of such Person in the ordinary course;

        (q)

any reservations, limitations, provisos and conditions expressed in original
grants from any Governmental Body;

        (r)

any Encumbrance arising from court or arbitral proceedings, provided that the
claims secured thereby or the amount thereof do not exceed [redacted for
proprietary reasons] and are being contested at the time in good faith by proper
legal proceedings, execution thereon has been stayed and the same is not, in the
opinion of the Buyer, acting reasonably, expected to result in a Material
Adverse Effect;

        (s)

deposits of cash or securities in connection with any appeal or contestation of
any Encumbrance; and

        (t)

such other Encumbrances as may be approved in writing by the Buyer from time to
time, whether or not such Encumbrances are registered against the Collateral or
otherwise.

“Permitted Refinancing Indebtedness” means Indebtedness of any Seller Entity the
net proceeds of which are used to replace, refinance, defease or discharge the
Loan (or any other Permitted Refinancing Indebtedness), in whole but not in
part, provided that (i) the principal amount of such Permitted Refinancing
Indebtedness does not exceed the principal amount of the Indebtedness so
replaced, refinanced, defeased or discharged (plus the amount of all fees, and
expenses and premiums incurred in connection therewith); (ii) such Indebtedness
has a maturity date which is after the date of the Indebtedness being replaced,
refinanced, defeased or discharged, and a weighted average life to maturity
equal to or greater than the Indebtedness being replaced, refinanced, defeased
or discharged, and (iii) such Indebtedness is either (a) unsecured or (b)
secured only against the Collateral and, in the case of (b), the lenders
thereunder have agreed to be bound by an intercreditor agreement with the Buyer
which is at least as favourable to the Buyer (as determined by it, acting
reasonably) as the Intercreditor Agreement.

“Permitted Working Capital Debt” has the meaning set forth in Section 11(c).

“Permitted Working Capital Security” has the meaning set forth in Section 11(c).

“Person” means and includes individuals, corporations, bodies corporate, limited
or general partnerships, joint stock companies, limited liability companies,
joint ventures, associations, companies, trusts, banks, trust companies,
Governmental Bodies or any other type of organization or entity, whether or not
a legal entity.

--------------------------------------------------------------------------------

- 13 -

“Personal Property Security Legislation” means with respect to the State of
Nevada, Article 9 of the Uniform Commercial Code to the extent adopted in such
State from time to time, and with respect to other applicable jurisdictions, the
personal property security legislation in effect therein from time to time.

“Properties” means, collectively, the Midas Property and the Fire Creek
Property.

“Purchased Gold Ounces” has the meaning set out in Section 3(a).

“Purchase Money Lien” means an Encumbrance created or incurred by a Person
securing Indebtedness incurred to finance the acquisition of personal property
(including the costs of installation thereof), provided that:

  (a)

such lien is created substantially simultaneously with the acquisition of such
property;

        (b)

such lien does not at any time encumber any property other than the property
financed by such Indebtedness;

        (c)

the amount of Indebtedness secured thereby is not increased subsequent to such
acquisition; and

        (d)

the principal amount of Indebtedness secured by such lien at no time exceeds
100% of the original purchase price of such property and the cost of
installation thereof; and

        (e)

for the purposes of this definition, the term “acquisition” includes a Capital
Lease.

“Purchase Price” means $33,763,640, being the purchase price for the Purchased
Gold Ounces.

“Records” means all of the Seller Entities’ present and future books, records
and data of every kind or nature, including books of account, purchase and sale
agreements, invoices, ledger cards, bills of lading and other shipping evidence,
statements, correspondence, memoranda, credit files, electronically stored data
and other data, together with the tapes, disks, diskettes, drives and other data
and software storage media and devices, file cabinets or containers in or on
which the foregoing are stored (including any rights of a Seller Entity with
respect to the foregoing maintained with or by any other Person).

“Refined Gold” means marketable metal bearing material in the form of gold bars
or coins that is refined to a minimum 995 parts per 1,000 fine gold.

“ROFR Exercise Notice” has the meaning set out in Section 10(d).

“Sales Taxes” means sales, transfer, turnover, VAT or value added Taxes of any
nature or kind.

“Security” means the Encumbrances on the Collateral created by the Security
Agreements.

“Security Agreements” means the guarantees and security documents listed on
Schedule E hereto, together with such other agreements made in favour of the
Buyer from time to time guaranteeing or securing or intending to guarantee or
secure the obligations of the Seller due to the Buyer under this Agreement.

--------------------------------------------------------------------------------

- 14 -

“SEDAR” means the System for Electronic Document Analysis and Retrieval.

“Seller” has the meaning set out on the first page of this Agreement.

“Seller Entity” means the Seller, Klondex BC Holdco, Klondex Holdings, the Fire
Creek Owner, Midas Holdings, the Midas Owner and each of their Subsidiaries.

“Solvent” means, when used with respect to a Person, that:

  (a)

the fair saleable value of the assets of such Person is in excess of the total
amount of the current value of its liabilities (including for purposes of this
definition all liabilities (including loss reserves), whether or not reflected
on a balance sheet prepared in accordance with GAAP and whether direct or
indirect, fixed or contingent, secured or unsecured, disputed or undisputed);

        (b)

such Person is able to pay its debts or obligations in the ordinary course as
they mature;

        (c)

such Person has capital sufficient to carry on its business; and

        (d)

such Person is not otherwise insolvent as defined by any Applicable Law;

and “Insolvent” shall have a correlative meaning.

“Subsidiary” means with respect to any Person, any other Person which is
controlled directly or indirectly by that Person.

“Taxes” means all taxes of any kind or nature whatsoever including corporation
taxes, capital taxes, realty taxes (including utility charges which are
collectible like realty taxes), net proceeds of mines tax, privilege taxes,
excise taxes, business taxes, property transfer taxes, income taxes, Sales
Taxes, customs duties, payroll taxes, levies, stamp taxes, royalties, duties,
and all fees, including claim fees, deductions, compulsory loans and
withholdings imposed, levied, collected, withheld or assessed as of the date
hereof or at any time in the future, by any Governmental Body of any
jurisdiction whatsoever having power to tax, together with penalties, fines,
additions to tax and interest thereon.

“Term Notes” means the senior secured term notes issued by the Seller under the
Facility Agreement.

“Third Party Offer” has the meaning set out in Section 10(b).

“Third Party Offeror” has the meaning set out in Section 10(b).

“Threshold Amount” means [redacted for proprietary reasons].

“Time of Delivery” has the meaning set forth in Section 3(e).

“Transaction Documents” means, collectively, this Agreement, the Intercreditor
Agreement, the Security Agreements, the Disclosure Schedule and each other
agreement, document, instrument or certificate delivered for the benefit of the
Buyer and its Affiliates pursuant to or otherwise in connection with any of this
Agreement, the Intercreditor Agreement, the Security Agreements and the
Disclosure Schedule.

--------------------------------------------------------------------------------

- 15 -

“Transfer”, when used as a verb, means to sell, grant, assign, encumber,
hypothecate, pledge or otherwise dispose of or commit to dispose of, directly or
indirectly, including through mergers, arrangements, amalgamations,
consolidations, asset sales or spin out transactions. When used as a noun,
“Transfer” means a sale, grant, assignment, pledge or disposal or the commitment
to do any of the foregoing, directly or indirectly, including through mergers,
arrangements, amalgamations, consolidations, asset sales or spin out
transactions. “Transfer” shall not include any relocation or reconfiguration of
unpatented mining claims in the ordinary course of business, or the abandonment
of claims to be so relocated or reconfigured; provided, however, that in each
case all modifications to the Security Agreements reasonably necessary to ensure
a valid lien and encumbrance on the relocated or reconfigured unpatented mining
claims are promptly executed and delivered to the Buyer in form suitable for
recordation.

“TSX” means the Toronto Stock Exchange.

“Utility Commitment” means any water service commitments and agreements,
transmission or electrical service commitments and agreements and other utility
commitments and agreements including the infrastructure, rights of way and
easements necessary to provide the aforementioned utility services.

2.

Interpretation.

      (a)

Interpretation of Certain Matters. In this Agreement, unless otherwise
specifically provided or unless the context otherwise requires:


  (i)

the terms “Agreement”, “this Agreement”, “the Agreement”, “hereto”, “hereof”,
“herein”, “hereby”, “hereunder” and similar expressions refer to this Agreement
in its entirety and not to any particular provision hereof;

        (ii)

references to a “Section” or “Schedule” followed by a number or letter refer to
the specified Section of or Schedule to this Agreement;

        (iii)

references to a Party in this Agreement mean the Party or its successors or
permitted assigns;

        (iv)

the division of this Agreement into articles and sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement;

        (v)

the words “including”, “includes” and “include” shall be deemed to be followed
by the words “without limitation”;

        (vi)

any time period within which a payment is to be made or any other action is to
be taken hereunder shall be calculated excluding the day on which the period
commences and including the day on which the period ends;

        (vii)

whenever any payment is required to be made, action is required to be taken or
period of time is to expire on a day other than a Business Day, such payment
shall be made, action shall be taken or period shall expire on the next
following Business Day;


--------------------------------------------------------------------------------

- 16 -

  (viii)

references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of the Transaction Documents; and

        (ix)

references to statutes or regulations are to be construed as including all
statutory and regulatory provisions consolidating, amending, supplementing,
interpreting or replacing the statute or regulation referred to.


  (b)

Currency. All references in this Agreement to currency or to “$”, unless
otherwise expressly indicated, shall be to United States dollars.

        (c)

Accounting Principles. Where the character or amount of any asset or liability
or item of revenue or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purposes of this
Agreement and any other Transaction Document, including the contents of any
certificate to be delivered hereunder, such determination, consolidation or
computation shall, unless the Parties otherwise agree or the context otherwise
requires, be made in accordance with GAAP applied on a consistent basis.

        (d)

Time of Essence. Time shall be of the essence of this Agreement.


3.

Purchase and Sale of Purchased Gold Ounces

      (a)

Purchase and Sale. On and subject to the terms and conditions of this Agreement,
in consideration of the Purchase Price, the Seller agrees to sell and deliver to
the Buyer, and the Buyer agrees to purchase from the Seller, 38,250 ounces of
Refined Gold (the “Purchased Gold Ounces”), free and clear of any and all
Encumbrances. For greater certainty, the Buyer shall not be responsible for any
Deductions, all of which shall be for the account of the Seller.

      (b)

Payment. Subject to the satisfaction of the conditions set out in Section 4(a),
the Buyer shall pay the Purchase Price to the Seller (or as directed by the
Seller in connection with completion of the Acquisition) on the Effective Date.
The Purchase Price shall be payable in cash by wire transfer to an account to be
designated by the Seller and notified to the Buyer in writing at least one
Business Day prior to the Effective Date. The Seller shall use the proceeds of
the Purchase Price only for the purpose of paying for the Acquisition.

      (c)

Monthly Delivery Requirements. On each Delivery Date occurring during the
Delivery Period, the Seller shall deliver to the Buyer Refined Gold in an amount
equal to the applicable Monthly Delivery Requirements. The Seller’s delivery
obligations are fixed and not dependent on whether mining operations are being
conducted on the Properties or any other properties of the Seller Entities or
the results of such operations. The Seller shall not be obliged to deliver to
the Buyer Refined Gold physically mined, produced or extracted from the
Properties or any other properties of the Seller Entities, provided that the
Seller shall not deliver any Refined Gold to the Buyer that has been purchased
directly or indirectly on a commodities exchange. For greater certainty, the
Seller shall be permitted to deliver to the Buyer Refined Gold from a refinery
regardless of the origin of the Refined Gold, provided that the Refined Gold
does not contain any minerals subject to conflict minerals legislation (or
similar legislation banning the purchase, sale, delivery or use of, or requiring
verification or reporting with respect to, minerals based on their origin) and
the delivery of the Refined Gold to the Buyer is otherwise made in accordance
with Applicable Law.


--------------------------------------------------------------------------------

- 17 -

  (d)

Advance Deliveries. Notwithstanding any other provisions of this Agreement, the
Seller may at any time deliver to the Buyer Refined Gold in advance of the
Monthly Delivery Requirements, without bonus or penalty. Such advance deliveries
of Refined Gold shall be credited against the next following Monthly Delivery
Requirements.

          (e)

Manner of Delivery. The Seller shall deliver to the Buyer all Refined Gold to be
delivered pursuant to the Monthly Delivery Requirements by way of credit in
metal or physical allocation to the metal account designated by the Buyer, or
such other location specified by the Buyer from time to time, acting reasonably,
with such details to be specified by the Buyer and notified to the Seller in
writing at least 10 Business Days prior to a delivery. Delivery of Refined Gold
to the Buyer shall be deemed to have been made at the time such Refined Gold is
credited or physically allocated to the designated metal account of the Buyer
(the “Time of Delivery”). All costs and expenses pertaining to each delivery of
Refined Gold shall be borne by the Seller provided that the Buyer’s account is
located in a Designated Jurisdiction and, if the Buyer pays any of such costs
and expenses, the Seller shall promptly reimburse the Buyer for such payments
upon receipt of satisfactory evidence of the Buyer’s payment of such costs and
expenses.

          (f)

Passing of Title. Title to, and risk of loss of, Refined Gold shall pass from
the Seller to the Buyer at the Time of Delivery. The Seller represents, warrants
and covenants to the Buyer that, immediately prior to each Time of Delivery:

          (i)

it will be the legal and beneficial owner of the Refined Gold credited or
physically allocated to the designated metal account of the Buyer;

          (ii)

it will have good, valid and marketable title to such Refined Gold; and

          (iii)

such Refined Gold will be free and clear of all Encumbrances.


  (g)

Notification and Confirmation. The Parties agree to the following notification
and confirmation protocol in respect of the delivery of the Purchased Gold
Ounces under this Agreement:

            (i)

In the case of any deliveries contemplated by Section 3(d), the Seller shall
notify the Buyer in writing at least three Business Days before any delivery and
credit or physical allocation to the metal account specified by the Buyer of:

            (A)

the number of ounces of Refined Gold to be delivered and credited or physically
allocated; and

            (B)

the estimated Time of Delivery.

            (ii)

At the Time of Delivery, the Seller shall deliver to the Buyer an invoice
setting out:

            (A)

the number of ounces of Refined Gold so credited or physically allocated; and


--------------------------------------------------------------------------------

- 18 -

  (B)

such other information regarding the Refined Gold so delivered as reasonably
requested by the Buyer from time to time.


  (h)

Late Charge. If delivery of Refined Gold is not made by the applicable Delivery
Date, the Buyer may give the Seller written notice of such default. Unless the
Seller shall have made such delivery within five days of receipt of such notice,
an additional cash sum equal to [redacted for proprietary reasons] of the value
of the delinquent delivery determined based on the Monthly Average Gold Price
for the month during which the Delivery Date occurred (the “late charge”) shall
be payable to the Buyer, plus interest on such amount and the late charge at the
rate of [redacted for proprietary reasons] per annum, which shall accrue from
the day the delinquent delivery was due to the date of such delivery in full and
the payment of the late charge and accrued interest in full.


4.

Conditions for Payment of Purchase Price

        (a)

Conditions in Favour of the Buyer. The obligation of the Buyer to pay the
Purchase Price to the Seller shall be subject to the following:

        (i)

the Buyer shall have received all documents set out in Schedule E and all
conditions set out in Schedule E shall have been satisfied;

        (ii)

all of the representations and warranties made by the Seller Entities pursuant
to the Transaction Documents shall be true and accurate in all respects as if
made on and as of the Effective Date;

        (iii)

no Event of Default or Material Adverse Effect shall have occurred and be
continuing;

        (iv)

no event which with notice or lapse of time or both would become an Event of
Default shall have occurred and be continuing;

        (v)

all of the conditions precedent to the completion of the Acquisition pursuant to
the Acquisition Agreement (other than payment of the funds required to complete
the Acquisition) shall have been satisfied or, in the case of conditions
precedent in favour of the Seller, with the prior written consent of the Buyer
(which shall not be unreasonably withheld), waived;

        (vi)

all of the conditions precedent to the funding pursuant to the Facility
Agreement and the Subscription Receipt Agreement dated as of January 9, 2014,
between the Seller, GMP Securities L.P. and Computershare Trust Company of
Canada shall have been satisfied or waived and such funding shall be available
to be paid to or as directed by the Seller for the purposes of completing the
Acquisition;

        (vii)

the funds from the Purchase Price to be paid, together with the other funds
referred to in clause (vi) above, will be sufficient to complete the
Acquisition;

        (viii)

the 9% Senior Unsecured Notes due January 5, 2015 issued by the Seller shall
have been repaid in full (such repayment not to exceed an amount equal to 102.5%
of principal plus any unpaid accrued interest); provided that, if the funds
referred to in clause (vi) above are to be used to repay such notes, the funds
from the Purchase Price to be paid, together with the remainder of the funds
referred to in clause (vi) above after repayment of such notes, will be
sufficient to complete the Acquisition; and


--------------------------------------------------------------------------------

- 19 -

  (ix)

the Buyer shall have received a certificate signed by an authorized senior
officer of the Seller confirming the matters set forth in clauses (ii) through
(viii) above.


  (b)

Conditions in Favour of the Seller. The obligation of the Seller to sell and
deliver the Purchased Gold Ounces to the Buyer shall be subject to the Buyer
having paid the Purchase Price and the Acquisition having been completed.

        (c)

Obligation to Satisfy Conditions. The Seller shall use all commercially
reasonable efforts and take all reasonable action as may be necessary or
advisable to satisfy and fulfill all the conditions set forth in this Section 4
as soon as practicable. The Buyer shall co-operate with the Seller in exchanging
such information and providing such assistance as may be reasonably required in
connection with the foregoing.

        (d)

Waiver of Conditions. Each of the conditions set forth in Section 4(a) is for
the exclusive benefit of the Buyer, and may be waived by the Buyer in writing,
in its sole discretion in whole or in part.


5.

Taxes

      (a)

Taxes Payable by Seller. Except as required by Applicable Law or expressly
contemplated herein, all deliveries of the Purchased Gold Ounces and any other
payment or transfer of property of any kind made under this Agreement to the
Buyer shall be made free and clear and without any present or future deduction,
withholding, charge or levy on account of Taxes, without setoff or counterclaim.
The Seller shall be liable for all such Taxes directly or indirectly imposed on
the Buyer and shall indemnify and save the Buyer harmless from any such Taxes
imposed on the Buyer.

      (b)

Gross-up. All Taxes, if any, as are required by Applicable Law to be so
deducted, withheld, charged or levied by the Seller on any such delivery (or
payment, as applicable), shall be paid by the Seller delivering (or paying, as
applicable) to the Buyer or on its behalf, in addition to such delivery (or
payment, as applicable), such additional deliveries (or payments, as applicable)
as are necessary to ensure that the net delivery (or payment, as applicable)
received by the Buyer (net of any such Taxes, including any Taxes required to be
deducted, withheld, charged or levied on any such additional amount) equals the
full delivery (or payment, as applicable) that the Buyer would have received had
no such deduction, withholding, charge or levy been required.

      (c)

Additional Taxes. Notwithstanding Sections 3(a), 5(a) and 5(b), the Buyer shall
be responsible for, and the Seller shall be entitled to deduct, withhold, charge
or levy, any additional Taxes in respect of deliveries of the Purchased Gold
Ounces and any other payment or transfer of property of any kind made under this
Agreement to the Buyer where such additional Taxes arise solely because the
Buyer is not resident in Canada for purposes of the Income Tax Act (Canada) or
the location of the Buyer’s specified metal account is not located in a
Designated Jurisdiction. For greater certainty, such additional Taxes shall be
limited to the amount by which the Taxes required to be deducted, withheld,
charged or levied in respect of deliveries of the Purchased Gold Ounces and any
other payment or transfer of property of any kind made under this Agreement to
the Buyer because the Buyer is not resident in Canada for purposes of the Income
Tax Act (Canada) or the location of the Buyer’s specified metal account is not
located in a Designated Jurisdiction exceeds the Taxes that would have been
deducted, withheld, charged or levied had the Buyer been resident in Canada for
purposes of the Income Tax Act (Canada) or the location of the Buyer’s metal
account been in a Designated Jurisdiction, as the case may be.


--------------------------------------------------------------------------------

- 20 -

  (d)

Withholding by Buyer. To the extent required by Applicable Law, the Buyer may
deduct, withhold, charge or levy, any Taxes imposed by any Governmental
Authority on the Seller or any of its Affiliates, or otherwise required to be
withheld, in respect of any payment made by the Buyer to the Seller or any of
its Affiliates under this Agreement.

        (e)

Application to Guarantors. The provisions of Sections 5(a), 5(b) and 5(c) shall
also apply to all deliveries and payments made by any other Seller Entity to the
Buyer whether made pursuant to its guarantee obligations under the Securities
Documents or otherwise.

        (f)

Cooperation. The Parties agree to reasonably cooperate to: (i) ensure that no
more Taxes, duties or other charges are payable than is required under
Applicable Law; and (ii) obtain a refund or credit of any Taxes which have been
overpaid.

        (g)

Tax Planning. Following the execution and delivery of this Agreement, each of
the Parties will co-operate reasonably with the other Party in implementing any
proposed adjustments to the structure or terms of this Agreement to facilitate
tax planning, provided that such adjustments have no material adverse impact on
the non-proposing Party and that the costs of such adjustments shall be paid for
by the proposing Party.


6.

Reporting Obligations

        (a)

Reports. The Seller shall deliver or cause to be delivered to the Buyer:

        (i)

within 15 days after the end of each calendar month, a Monthly Operational
Report in respect of the Midas Mine and the Fire Creek Project;

        (ii)

within 45 days after the end of each fiscal year, an Annual Operational Report,
which shall be accompanied by an Annual Compliance Certificate dated the date on
which such Annual Compliance Certificate is delivered to the Buyer; and

        (iii)

at least 45 days before the beginning of each fiscal year, an Annual Forecast
Report.


  (b)

Financial Statements. Except if the Seller is a reporting issuer and such
materials are filed on SEDAR prior to the dates specified below, the Seller
shall deliver to the Buyer:

          (i)

within 45 days after the end of each of the first three fiscal quarters of each
fiscal year, a copy of the Seller’s interim consolidated financial statements;
and

          (ii)

within 90 days after the end of each fiscal year, a copy of the Seller’s audited
annual consolidated financial statements.

          (c)

Shareholder Documents. Except if the Seller is a reporting issuer and such
materials are filed on SEDAR promptly after they become available, the Seller
shall promptly deliver to the Buyer a copy of each management information
circular and other notices issued to its shareholders.


--------------------------------------------------------------------------------

- 21 -

  (d)

Geological Reports. Except if the Seller is a reporting issuer and such
materials are filed on SEDAR promptly after they become available, the Seller
shall promptly deliver to the Buyer a copy any technical reports prepared in
accordance with National Instrument 43- 101 or initial or updated mineral
reserve and mineral resource estimates produced that pertain to the Properties.

        (e)

Claims Fee Filings and Payment Receipts. By no later than August 1st of each
year, the Seller shall deliver to the Buyer documentation of acknowledgement by
the United States Bureau of Land Management that the annual maintenance fees for
all unpatented mining claims within the Properties have been paid, and copies of
the Affidavit and Notice of Intent to Hold Claims recorded in the State of
Nevada with respect to the Properties.

        (f)

Development and Mine Plans. The Seller shall promptly deliver to the Buyer a
copy of the current development plan or mine plan, as applicable, for each of
the Midas Mine and the Fire Creek Project, and a new copy thereof promptly upon
any material amendment thereto.

        (g)

Other Notices. The Seller shall deliver to the Buyer:


  (i)

promptly after the Seller has knowledge or becomes aware thereof, notice of the
occurrence of any Event of Default;

        (ii)

promptly after the Seller has knowledge or becomes aware thereof, written notice
of all actions, suits and proceedings before any Governmental Body or
arbitrator, pending or threatened, against or directly affecting any Seller
Entity, the Midas Mine, the Fire Creek Project or any other mineral project of
the Seller Entities, including any actions, suits, claims, notices of violation,
hearings, investigations or proceedings against or affecting any Seller Entity,
or with respect to the ownership, use, maintenance and operation of its
properties, including those relating to Environmental Laws;

        (iii)

promptly after the Seller has knowledge or becomes aware thereof, written notice
of any other condition or event which has resulted, or that could reasonably be
expected to result, in a Material Adverse Effect; and

        (iv)

such other statements, lists of property and accounts, budgets, forecasts,
projections, reports, or other information respecting the operations,
properties, business or condition (financial or otherwise) of any Seller Entity
(including with respect to the Collateral) as the Buyer may from time to time
reasonably request.

Each notice pursuant to clauses (i) through (iii) above shall be accompanied by
a written statement by an authorized senior officer of the Seller setting forth
all material information relating to the occurrence referred to therein,
including any action which the Seller Entities have taken or propose to take
with respect thereto.

--------------------------------------------------------------------------------

- 22 -

7.

Books and Records; Audits; Inspections

      (a)

Books and Records. The Seller shall, and shall cause each of the Seller Entities
to, keep true, complete and accurate books and records of all material
operations and activities with respect to the Properties and any other
properties of the Seller Entities, and in which complete entries will be made,
in accordance with GAAP applied on a consistent basis, reflecting all material
financial transactions of each of the Seller Entities.

      (b)

Audits. Upon not less than three Business Days’ notice, the Buyer and its
authorized representatives shall be entitled, at its own cost and expense, to
perform audits or other reviews and examinations of the books and records of the
Seller Entities to confirm compliance by the Seller Entities with the terms of
this Agreement and the other Transaction Documents. The Seller shall, and shall
cause each of the Seller Entities to, provide the Buyer with complete access to
all the Seller Entities’ books and records at the Seller Entities’ offices
during usual business hours. If any such audits reveal a material breach of any
provision of this Agreement or the other Transaction Documents, the Seller shall
reimburse the Buyer for its costs and expenses incurred in such audit.

      (c)

Inspections. At reasonable times and with the prior consent of the Seller (not
to be unreasonably withheld or delayed), the Buyer and its authorized
representatives shall have a right of access to all surface and subsurface
portions of the Properties and any other properties of the Seller Entities and
to any related operations of the Seller Entities for the purpose of enabling the
Buyer to monitor compliance by the Seller Entities with the terms of this
Agreement and the other Transaction Documents.

      (d)

Investor Tours. Upon not less than 10 Business Days’ notice to the Seller and up
to two times in any fiscal year, the Buyer shall have the right to conduct an
investors tour on the Properties and any facilities associated therewith.

      (e)

Additional Requirements. Access to the Seller Entities’ properties and
associated facilities pursuant to Sections 7(c) and 7(d) shall be subject to the
following: (i) any such access shall be at the sole risk and expense of the
Buyer, its representatives and its invitees; (ii) any such access shall not
unreasonably interfere with the Seller Entities’ activities and operations;
(iii) the Buyer shall comply, and request that its representatives and invitees
comply, with the policies and procedures that the Seller Entities apply to their
own invitees; (iv) the Buyer shall give the Seller prompt notice of any
injuries, property damage or environmental harm that may occur during such tour;
and (v) the Buyer shall indemnify the Seller Entities from any Losses (excluding
loss of profit and consequential or punitive damages) suffered or incurred by
any Seller Entity as a consequence of injury to the Buyer, or its
representatives or invitees incurred during such access, provided that the
foregoing shall not apply to any Losses to the extent they arise primarily from
the gross negligence or willful misconduct of any Seller Entity.


8.

Maintenance of Existence and Property

      (a)

Maintenance of Existence. The Seller shall at all times do or cause to be done
all things necessary to maintain each of the Seller Entities’ corporate or other
entity existence and to obtain and, once obtained, maintain all Authorizations
necessary to carry on its business and own its assets in each jurisdiction in
which they carry on business or in which their assets are located.


--------------------------------------------------------------------------------

- 23 -

  (b)

Maintenance of Properties. The Seller shall at all times do or cause to be done
all things necessary to maintain the Properties and any other properties of the
Seller Entities in good standing, including paying or causing to be paid all
Taxes owing in respect thereof, performing or causing to be performed all
required assessment work thereon, paying or causing to be paid all claim, permit
and license maintenances fees in respect thereof, paying or causing to be paid
all rents and other payments in respect of leased properties forming a part
thereof and otherwise maintaining the Properties and any other properties of the
Seller Entities in accordance with Applicable Laws.

        (c)

Encumbrances. The Seller shall not, and shall ensure that the other Seller
Entities do not, cause or allow to be registered or otherwise permit to exist
any Encumbrance other than Permitted Encumbrances against any of the Collateral.

        (d)

Abandonment. The Seller shall not, and shall ensure that the other Seller
Entities do not, abandon any patented or unpatented claims comprising part of
the Properties or any other interest in the Properties unless it first complies
with this Section 8(d) (provided that in the case of leased properties, the
Owner shall comply with this Section 8(d) to the extent permitted under the
applicable lease or sublease). If any Seller Entity wishes to abandon any of the
patented or unpatented claims comprising part of the Properties or any other
interest in the Properties (“Abandonment Property”), the Seller shall first give
notice of such intention to the Buyer at least 90 days in advance of the
proposed date of abandonment. If, not less than 10 days before the proposed date
of abandonment, the Seller receives from the Buyer written notice that the Buyer
wishes to acquire the Abandonment Property, the Seller shall, or shall cause the
relevant Seller Entity to, without additional consideration, convey the
Abandonment Property in good standing by quit claim deed, without warranty, to
the Buyer or an assignee thereof, and shall thereafter have no further
obligation to maintain title to the Abandonment Property. If the Buyer does not
give such notice to the Seller within the prescribed period of time, the
relevant Seller Entity may abandon the Abandonment Property and shall thereafter
have no further obligation to maintain title to the Abandonment Property.

        (e)

Right of Buyer to Cure Defects. The Buyer may undertake such investigation of
the title and status of the Midas Mine, Fire Creek Property and any other
properties of the Seller Entities as it shall deem necessary. If that
investigation should reveal defects in the title, the Seller shall forthwith
proceed to cure such title defects to the satisfaction of the Buyer. If the
Seller fails to do so: (i) the Buyer may proceed to cure such title defects;
(ii) any costs and expenses incurred (including attorney’s fees and costs) by
the Buyer shall be promptly reimbursed by the Seller; and (iii) the Buyer may
lien such properties for such amounts until the Seller reimburses the Buyer in
full.


9.

Management of Mining Operations

      (a)

Performance of Mining Operations. The Seller shall ensure that all exploration,
construction, development and mining operations and other activities in respect
of the Properties will be performed in a commercially reasonable manner in
compliance with Applicable Laws, Authorizations and Other Rights, and in
accordance with good mining, processing, engineering and environmental practices
prevailing in the industry. The Seller shall cause the other Seller Entities to
use all commercially reasonable and lawful efforts to obtain and, once obtained,
maintain all Authorizations necessary to commence and continue development and
mining operations on the Properties.


--------------------------------------------------------------------------------

- 24 -

  (b)

Maintenance of Mining Rights. The Seller shall cause the other Seller Entities
to use all commercially reasonable and lawful efforts to maintain and apply for
and obtain any and all available renewals and extensions of the Properties,
Authorizations, Other Rights and any and all other necessary rights in respect
of the Midas Mine, the Fire Creek Project, and, other than as would not
constitute an Event of Default, not abandon any of the Midas Mine or the Fire
Creek Project (including Utility Commitments) or allow or permit any of the
Properties, Authorizations, Other Rights or such other necessary rights referred
to above to terminate or lapse.

        (c)

Compliance with Applicable Laws. The Seller shall, and shall cause the other
Seller Entities to, and shall cause all operations and activities conducted at,
on or in respect of the Midas Mine and the Fire Creek Project to, comply in all
material respects with all Applicable Laws, all Authorizations and the terms and
conditions of Other Rights.

        (d)

Reclamation Obligations. The Seller shall, and shall cause each other Seller
Entity to, timely and fully perform, pay and observe, or cause to be performed,
observed and paid, in all material respects, any and all liabilities and
obligations required by any Applicable Laws, Authorizations or the terms and
conditions of Other Rights or by any Governmental Body for the reclamation,
restoration or closure of any facility or land used in connection with the
Seller Entities’ operations or activities at, on or in respect of the Midas Mine
and the Fire Creek Project or required under this Agreement. The Seller shall
not, and shall ensure that the other Seller Entities do not, undertake, cause,
suffer, or permit any condition or activity at, on or in the vicinity of the
Properties which constitutes or results in a material violation of Environmental
Laws. If any Seller Entity (i) fails to comply with Environmental Laws in any
material respect or (ii) undertakes any activity giving rise to liability under
Environmental Laws (except as permitted or authorized by any Authorization or by
Applicable Law), the Seller shall promptly remedy and correct such failure to
comply, satisfy such liability and otherwise take all necessary or desirable
action to cure (whether through remediation, payment of penalties or otherwise)
such non-compliance or liability and satisfy all obligations in connection
therewith.


10.

Royalty and Stream Interests

      (a)

General Prohibition. The Seller shall not, and shall not permit any other Seller
Entity to, without the Buyer’s prior written consent, create, grant, convey or
otherwise agree to any royalty or stream interest, or enter into any agreements
that are similar to a royalty agreement or a stream agreement, in each case in
respect of any mineral interests of the Seller Entities, whether owned now or
hereafter acquired, except as expressly permitted by and subject to this Section
10.

      (b)

Right of First Refusal. If any Seller Entity receives a bona fide written offer
(a “Third Party Offer”) from any Person dealing at arm’s length with the Seller
Entities to purchase a new or existing royalty or stream interest (the “Offered
Interest”) in any mineral interests of the Seller Entities, whether owned now or
hereafter acquired, for cash consideration, which such Seller Entity either
wishes to accept or has accepted conditional on and subject to the Buyer’s right
of first refusal pursuant to this Section 10, the Seller shall promptly give
notice of the Third Party Offer (the “Notice of Offer”) to the Buyer and comply
with this Section 10. The Notice of Offer must contain a copy of the Third Party
Offer, disclose the identity and address of the Person making the Third Party
Offer (the “Third Party Offeror”) and provide reasonably sufficient evidence to
establish that the Third Party Offeror has the power and capacity, including the
financial capacity, to complete the purchase of the Offered Interest. Upon the
Notice of Offer being given, the Buyer will have the right to purchase all, but
not less than all, of the Offered Interest at the same price and upon the same
terms and conditions as are contained in the Third Party Offer.


--------------------------------------------------------------------------------

- 25 -

  (c)

Determination of Price. If the Offered Interest is being offered for sale to the
Third Party Offeror together with or in conjunction with other unrelated assets
of the Seller Entities, the Buyer will be entitled to purchase only the Offered
Interest and the Notice of Offer must specify the Seller’s good faith estimate
of the cash being offered by the Third Party Offeror for the Offered Interest.
If the Buyer does not agree with the Seller’s estimate, the value of the cash
being offered for the Offered Interest shall be conclusively determined by a
firm of qualified mineral valuators jointly appointed (and the cost of which
shall be borne equally) by the Seller and the Buyer, each acting reasonably.
Such determination shall be binding upon the Seller Entities and the Buyer. All
time periods referred to in this Section 10 shall be extended by the time taken
to obtain such determination.

        (d)

Exercise and Closing. If the Buyer desires to exercise its right to purchase all
of the Offered Interest as contemplated by Section 10(b), it will give notice of
exercise (the “ROFR Exercise Notice”) to the Seller within 30 Business Days of
having been given the Notice of Offer. The giving of the ROFR Exercise Notice
shall constitute a legally binding agreement between the Buyer and the relevant
Seller Entity for the sale by such Seller Entity to the Buyer of the Offered
Interest in accordance with the terms set out in the Third Party Offer, which
sale transaction will be completed (subject to entry into a royalty or stream
agreement reflecting the Offered Interest and such other customary industry
terms in form and substance satisfactory to the Buyer) on the date therein
provided (or on such other date as the Buyer and such Seller Entity may agree)
by delivery of the Offered Interest (including such agreement referred to above)
by such Seller Entity to the Buyer with title, free and clear of all
Encumbrances arising on or after the date such Seller Entity received such Third
Party Offer, against payment by the Buyer to such Seller Entity of the cash
consideration by bank wire transfer to the account designated by such Seller
Entity. If, at the time of completion, any portion of the Offered Interest is
subject to any Encumbrance arising on or after the date such Seller Entity
received such Third Party Offer, the Buyer will be entitled to deduct from the
purchase money to be paid to such Seller Entity the amount required to discharge
such Encumbrance and will apply such amount to discharge such Encumbrance, on
behalf of such Seller Entity.

        (e)

No Exercise. If the Buyer does not give the ROFR Exercise Notice in accordance
with the provisions of Section 10(d), the right of the Buyer to purchase the
Offered Interest will terminate and the Seller Entities may sell all, but not
less than all, of the Offered Interest to the Third Party Offeror in accordance
with the terms of the Third Party Offer at any time within 50 Business Days
after the expiry of the 30 Business Day period specified in Section 10(d). If
the sale of the Offered Interest is not completed within such 50 Business Day
period on such terms, the rights of the Parties pursuant to this Section 10 will
again take effect with respect thereto.

        (f)

Exceptions. The restrictions set out in this Section 10 shall not apply to: (i)
any royalties or levies imposed by any Governmental Body on mineral production;
(ii) any royalty interests purchased by or granted to a Seller Entity (including
the purchase or buy-back of any royalty interest previously granted by a Seller
Entity); (iii) any royalty interests granted by a Seller Entity pursuant to a
bona fide option or joint venture agreement in respect of the Properties or
other mineral interests of such Seller Entity (provided the entering into of
such agreement is not prohibited by the terms of the Transaction Documents and
that any such royalty interests shall be junior in priority to any royalties
owned by the Buyer or any of its Affiliates on the Properties); or (iv) any
royalty or stream interest granted by a Seller Entity after a Change of Control
of the Seller in respect of mineral interests of the Seller Entities acquired
after such Change of Control (for greater certainty, the restrictions set out in
this Section 10 shall continue to apply to mineral interests of the Seller
Entities owned as at the time of such Change of Control).


--------------------------------------------------------------------------------

- 26 -

  (g)

Survival. For greater certainty, this Section 10 shall, pursuant to Section
19(c), survive termination of this Agreement.


11.

Financing Matters

      (a)

Compliance with Facility Agreement. So long as the Loan or any Permitted
Refinancing Indebtedness is outstanding, the Seller shall, and shall cause each
of the other Seller Entities to, comply with all of the covenants in the
Facility Agreement (or any agreement governing any Permitted Refinancing
Indebtedness) as in effect from time to time (as such covenants may be amended,
supplemented or added to from time to time), without any waiver thereof and
without regard to any amendment thereof which has the effect of making such
provisions less restrictive on the Seller Entities, except as consented to from
time to time by the Buyer.

      (b)

Refinancing of Loan. The Seller will not, and will cause the other Seller
Entities not to, refinance, replace, repurchase or enter into any other
transaction the effect of which would be to repay the Loan and replace it with
other Indebtedness, except Permitted Refinancing Indebtedness. For greater
certainty, this provision will not apply to restrict repayments of the Loan in
accordance with its terms if such repayment or prepayment is not effected with
the proceeds of additional Indebtedness of any Seller Entity.

      (c)

Limitation on Indebtedness. The Seller shall ensure that none of the Seller
Entities shall incur any Indebtedness (other than Permitted Refinancing
Indebtedness) except: (i) Indebtedness solely for ordinary course working
capital purposes in an aggregate maximum amount at any time outstanding not to
exceed [redacted for proprietary reasons] (“Permitted Working Capital Debt”);
(ii) [redacted for proprietary reasons] and (iii) bonds, letters of credit,
guarantees and other instruments or arrangements securing or guaranteeing
performance of the Seller Entities’ obligations in respect of the reclamation,
restoration or closure of any facility or land used in connection with the
Seller Entities’ operations or activities to the extent required by Applicable
Law. The Permitted Working Capital Debt may be secured against the Collateral
provided that the security thereunder is expressly subordinated to the security
provided under the Security Agreements pursuant to an intercreditor agreement
between the Persons extending such Indebtedness and the Buyer providing for such
subordination and other customary provisions, all in form and substance
satisfactory to the Buyer (any such security, and the “Permitted Working Capital
Security”).

      (d)

Amendments to Facility Documents. The Seller agrees that (i) no Facility
Documents (as defined in the Intercreditor Agreement) to which any Seller Entity
is a party will be amended, modified, replaced or supplemented in such manner as
to make the terms of such Facility Documents less favourable to any Seller
Entity in any material respect (including, for greater certainty, by increasing
the interest rate or fees payable thereunder, shortening the term to maturity
thereof, imposing increased amortization requirements or imposing additional (or
more restrictive) covenants thereunder) unless such amendment, modification,
replacement or supplement is consented to by the Buyer in writing, and (ii) none
of the Seller Entities shall take any action under or in connection with any of
the Facility Documents that would require or result in payment by any of them of
any amount in advance of any scheduled or mandatory payment, redemption or
prepayment date, including purchasing the Term Notes by tender or private
contract (except for refinancing the Facility Obligations (as defined in the
Intercreditor Agreement) with Permitted Refinancing Indebtedness), unless such
action is consented to by the Buyer in writing.


--------------------------------------------------------------------------------

- 27 -

12.

Insurance Matters

      (a)

Maintenance of Insurance. The Seller shall, and shall cause the other Seller
Entities to, maintain with reputable insurance companies insurance with respect
to the Midas Mine, Fire Creek Project and any other mineral projects of the
Seller Entities and the operations conducted at, on and in respect thereof
against such casualties and contingencies and of such types and in such amounts
as is customary in the case of similar operations in the United States of
America. Without limiting the foregoing, such insurance shall include workers
compensation insurance in amounts required by Applicable Laws, and commercial
general liability insurance in such amounts as will, in the Buyer’s reasonable
judgment, adequately protect the Seller Entities, the Buyer, and the Properties
and any other mineral projects of the Seller Entities from any Losses which may
reasonably be expected to arise with respect to this Agreement or the Properties
or any other mineral projects of the Seller Entities and that can be covered by
commercial general liability insurance.

      (b)

Shipment of Minerals. The Seller shall, and shall cause the other Seller
Entities to, ensure that each shipment of Minerals is adequately insured in such
amounts and with such coverage as is customary in the mining industry, until the
time that risk of loss and damage for such Minerals is transferred to the
purchaser.

      (c)

Additional Insured. The Seller shall cause the Buyer to be named a loss payee
(as its interests may appear) under all property insurance policies of the
Seller Entities and as additional insured under all liability insurance policies
of the Seller Entities.

      (d)

Notice of Loss or Damage. The Seller shall promptly provide the Buyer with
written notice of any material loss or damage suffered to any assets or property
of the Seller Entities and whether it plans to make any insurance claim.


13.

Security Matters

      (a)

Grant of Security Interest. The Seller shall, and shall cause each of the other
Seller Entities to, grant to the Buyer a continuing security interest and a
first priority lien on the Collateral, including all proceeds and products
thereof, subject only to the Permitted Encumbrances, as security for the due and
punctual performance by the Seller of the Delivery Obligations or, in the case
of any other Seller Entity, its guarantee of the Delivery Obligations of the
Seller. The Buyer’s security interest and lien on the Collateral shall be
further evidenced by the Security Agreements and such other security documents
as the Buyer may at any time reasonably request. The Security shall be effective
from the Effective Date and continue until the Delivery Obligations have been
satisfied in full, provided that, notwithstanding any other provisions of this
Agreement, the Security provided by the Midas Entities shall only become
effective upon completion of the Acquisition and for certainty will continue
until the Delivery Obligations have been satisfied in full. Upon creating or
acquiring any other new Subsidiary, the Seller shall cause such Subsidiary to
provide Security in favour of the Buyer, in substantially the same form as the
Security Agreements.


--------------------------------------------------------------------------------

- 28 -

  (b)

Renewal. The Seller shall cause the personal property registrations relating to
the Security to be properly renewed under Applicable Law no later than three
months before the expiry date thereof (if any) to ensure that, except as may be
otherwise provided herein, at all times until the Final Delivery Date, the
Security remains in full force and effect and duly registered and perfected
under Applicable Law. The Seller shall provide evidence satisfactory to the
Buyer of each such re-registration and renewal on or before the date that is
three months before the expiry date of the Security, failing which the Buyer
shall have the right (but not the obligation) to proceed with such renewal, and
the Seller shall be responsible for all costs and fees related thereto and shall
reimburse the Buyer for such amounts on demand.

        (c)

Further Assurances. Without limiting the foregoing, the Seller shall, and shall
cause each of the other Seller Entities to, from time to time, at the cost and
expense of the Seller Entities, promptly execute and deliver all further
instruments and documents and take all further action that may be necessary or
desirable or that the Buyer may reasonably request in order to perfect and
protect any pledge, assignment, or security interest granted or purported to be
granted by any Transaction Document or to enable the Buyer to exercise and
enforce its rights and remedies under any Transaction Documents with respect to
any Collateral. The Seller Entities each irrevocably make, constitute, and
appoint the Buyer (and any of the Buyer’s officers, employees, or Agents'
designated by the Buyer) as its true and lawful attorney with power, upon the
failure or refusal of any Seller Entity to comply with its undertakings
contained in this paragraph, to sign the name of such Seller Entity on any of
the above described documents or on any other similar documents that need to be
executed, recorded, and/or filed in order to perfect or continue the Buyer’s
perfected security interest in the Collateral.


14.

Events of Default

     

Each of the events or circumstances set out in this Section 14 shall constitute
an event of default (“Event of Default”):

      (a)

Delivery Obligations. The Seller fails to deliver all or any portion of the
Purchased Gold Ounces to the Buyer in accordance with the Delivery Obligations
or to make any payment to the Buyer in accordance with the provisions of this
Agreement.

      (b)

Representations and Warranties; Reports; Certificates. Any representation or
warranty made, or any report or certificate furnished to the Buyer, by any
Seller Entity under or in connection with the Transaction Documents proves to
have been incorrect or misleading in any material respect (or in any respect
where such representation or warranty is subject to a materiality qualification)
when made, deemed made or furnished (as applicable), and the facts or
circumstances which made such representation or warranty incorrect or misleading
shall remain unrectified for a period of 30 days from the earlier of: (a) the
Buyer giving notice to the Seller, and (b) the Seller becoming aware that such
representation or warranty is incorrect or misleading, unless such facts or
circumstances are not capable of rectification in which event the default shall
occur immediately.


--------------------------------------------------------------------------------

- 29 -

  (c)

Failure to Perform Certain Covenants. Failure by any Seller Entity to perform,
comply with or observe any term, covenant or agreement contained in Sections
8(a), 8(b), 8(c) and 8(d) (Maintenance of Existence and Property) (provided
that, in the case of Sections 8(b) and 8(d) only, this Section 14(c) shall not
apply to any such failure with respect to the Other Properties, and in which
case Section 14(d) shall apply), 10 (Royalty and Stream Interests), 11
(Financing Matters), 13 (Security Matters) or 20 (Restricted Transfer Rights of
the Seller Entities).

            (d)

Failure to Perform Other Covenants. Any Seller Entity fails to perform, comply
with or observe any term, covenant or agreement contained in any Transaction
Document (other than those referred to above in Sections 14(a) to (c) above) and
any such failure shall remain unremedied or unresolved for a period of 30 days
from the earlier of: (a) the Buyer giving notice to the Seller, and (b) the
Seller becoming aware of the failure to comply, unless such failure is not
capable of remedy in which event the default shall occur immediately.

            (e)

Insolvency. (i) Any Seller Entity becomes Insolvent, or suffers or consents to
or applies for the appointment of a receiver, trustee, custodian or liquidator
of itself or any of its property, or is generally unable to or fails to pay its
debts as they become due, or makes a general assignment for the benefit of
creditors; (ii) any Seller Entity files a voluntary petition in bankruptcy, or
seeks to effect a plan or other arrangement with creditors or any other relief
under any Bankruptcy Code, or under any Applicable Law granting relief to
debtors, whether now or hereafter in effect; (iii) any involuntary petition or
proceeding pursuant to any Bankruptcy Code or any other Applicable Law relating
to bankruptcy, reorganization or other relief for debtors is filed or commenced
against any Seller Entity and is not dismissed, stayed or vacated within 30 days
thereafter; (iv) any Seller Entity files an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; (v) any
Seller Entity is adjudicated bankrupt, or an order for relief is entered by any
court of competent jurisdiction under any Bankruptcy Code or any other
Applicable Law relating to bankruptcy, reorganization or other relief for
debtors; (vi) any Seller Entity voluntarily ceases to conduct its business in
the ordinary course or materially changes the nature of the business it carries
on; or (vii) any Seller Entity takes any action authorizing or in furtherance of
any of the foregoing.

            (f)

Liquidation. Any Seller Entity liquidates, winds up or dissolves (or suffers any
liquidation, wind-up or dissolution), suspends its operations other than in the
ordinary course of business, or takes any action authorizing or in furtherance
of any of the foregoing.

            (g)

Cross Default. Any Seller Entity:

            (i)

fails:

            (A)

to make any payment of any principal, interest or premium in connection with the
Loan or any other Indebtedness having an aggregate principal amount of more than
the Threshold Amount (or its equivalent in another currency) when due (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise)
and such failure shall continue after the applicable notice or grace period, if
any, specified in the agreement or instrument relating to such Indebtedness as
of the date of such failure; or


--------------------------------------------------------------------------------

- 30 -

  (B)

to perform or observe any term, covenant or condition on its part to be
performed or observed under any agreement or instrument relating to the Loan or
any other Indebtedness having an aggregate principal amount of more than the
Threshold Amount (or its equivalent in another currency), when required to be
performed or observed, or any other event shall occur or condition shall exist
under any such agreement or instrument, and such failure, event or condition
shall continue after the later of 10 days from written notice of such failure,
event or condition by the applicable counterparty or the Buyer or the
applicable, notice or grace period, if any, specified in such agreement or
instrument, if the effect of such failure, event or condition is to accelerate,
or to permit the acceleration of, the maturity of such Indebtedness; or


  (ii)

is subject to a declaration that any Indebtedness referred to in Section
14(g)(i) is due and payable, or required to be prepaid (other than by a
regularly scheduled required repayment), prior to the stated maturity thereof;

        (iii)

is subject to any facility or commitment available to it under the Facility
Agreement or any other Indebtedness in an aggregate amount at any one time of
not less than the Threshold Amount (or its equivalent in any other currency)
being withdrawn, suspended or cancelled by reason of any default (however
described) of any Seller Entity; or

        (iv)

fails to perform or observe any term, covenant or condition on its part to be
performed or observed under any agreement or instrument relating to Indebtedness
referred to in Section 14(g)(i) which would result in a Material Adverse Effect.


  (h)

Creditors’ Process. Either:

          (i)

a final Order for the payment of money in excess of the Threshold Amount (or its
equivalent in another currency) which is not fully covered by third-party
insurance is rendered against any Seller Entity; or

          (ii)

any non-monetary judgment or Order is rendered against any Seller Entity which
would constitute a Material Adverse Effect,

and in each case there shall be any period of 30 days during which such judgment
or Order continues unsatisfied or during which a stay of enforcement of such
judgment or Order, by reason of a pending appeal or otherwise, shall not be in
effect.

--------------------------------------------------------------------------------

- 31 -

  (i)

Security Agreements.

            (i)

Any Seller Entity:

            (A)

contests in any manner the validity or enforceability of any of the Security
Agreements; or

            (B)

denies that it has any further liability or obligation under any of the Security
Agreements.


  (ii)

Any of the Security Agreements:

          (A)

for any reason, except to the extent permitted by the terms thereof, ceases to
create a valid Encumbrance or the Encumbrance created thereby fails to rank in
priority in the manner contemplated in the Security Agreements and the
Intercreditor Agreement (other than by a direct act or omission of the Buyer),
subject only to Permitted Encumbrances, in any of the Collateral purported to be
covered thereby; or

          (B)

after delivery for any reason is revoked or invalidated, or otherwise ceases to
be in full force and effect in any material respect.


  (j)

Unlawfulness. It is or becomes unlawful for any Seller Entity to perform any of
its obligations under the Transaction Documents to which it is a party or any of
the Security created or expressed to be created by the Transaction Documents
ceases to be effective at any time at which such Security is intended to be
effective.

        (k)

Repudiation. Any Seller Entity repudiates or rescinds any Transaction Document
or purports to or evidences an intention to repudiate or rescind any Transaction
Document.

        (l)

Authorizations. If any Authorization or Other Right is suspended, cancelled,
revoked, forfeited, surrendered, refused renewal or terminated (whether in whole
or in part) or otherwise is not, or ceases to be, in full force and effect, and
the absence thereof would have a Material Adverse Effect.

        (m)

Major Damage. Any Seller Entity suffers material loss of or damage to its
business, assets or operations (including any related infrastructure) which
would have a Material Adverse Effect.

        (n)

Abandonment. Any material portion of the Midas Mine, the Fire Creek Project or
the Collateral is lost, forfeited or abandoned and which would have a Material
Adverse Effect.

        (o)

Expropriation. Any Governmental Body condemns, expropriates, seizes or
appropriates any property which relates to or forms part of the Midas Mine, the
Fire Creek Project or the Collateral and which would result in a Material
Adverse Effect.

        (p)

Proceedings. There is any action, suit or proceeding against or affecting any
Seller Entity before any court or by or before any Governmental Body which, if
successful, could reasonably be expected to have a Material Adverse Effect,
unless the action, suit, or proceeding is contested diligently and in good faith
and, in circumstances where a lower court or tribunal has rendered a decision
adverse to it, any Seller Entity, as applicable, is appealing such decision, and
has provided a reserve in respect thereof satisfactory to the Buyer.


--------------------------------------------------------------------------------

- 32 -

  (q)

Change of Control. There shall occur a Change of Control of any of the Seller
Entities, unless such Change of Control occurs pursuant to a Transfer consented
to by the Buyer in accordance with Section 20, or the Seller shall become
obligated to offer to purchase all of the Term Notes then outstanding as a
result of a Change of Control (as defined in the Facility Agreement).

        (r)

Material Adverse Effect. Any event or circumstance occurs that has a Material
Adverse Effect.


15.

Effect of Event of Default

     

Upon each occurrence of an Event of Default, and for so long as such Event of
Default is continuing:

      (a)

upon written notice to the Seller, and in addition to and not in substitution
for any other remedies available to it hereunder or at law or in equity, the
Buyer shall have the right to terminate the Seller’s obligation to deliver any
further Purchased Gold Ounces (which shall not be less than all of the Purchased
Gold Ounces not then delivered) if it so elects, and upon such election, the
Default Amount shall become immediately due and payable by the Seller (it being
acknowledged by the Seller that the Default Amount is intended to be a genuine
pre-estimate of liquidated damages that would be suffered by the Buyer upon the
occurrence of an Event of Default);

      (b)

the Buyer shall be entitled to enforce its security under the Transaction
Documents; and

      (c)

the Buyer shall be entitled to such other rights and remedies as are available
to it at law.


16.

Representations and Warranties of the Buyer

   

The Buyer, acknowledging that the Seller is entering into this Agreement in
reliance thereon, hereby makes the representations and warranties to the Seller
as set out in Schedule F.

    17.

Representations and Warranties of the Seller

   

The Seller, acknowledging that the Buyer is entering into this Agreement in
reliance thereon, hereby makes the representations and warranties to the Buyer:
(i) as set out in Schedule G; and (ii) as set out in Article IV of the
Acquisition Agreement, in each case to the extent relating to the Midas Entities
or their properties and assets, as if such representations and warranties were
set forth in this Agreement. The representations and warranties in Schedule G
shall be deemed to be repeated by the Seller: (a) as of the Effective Date; and
(b) as of the date of each Annual Compliance Certificate, except to the extent
that on or prior to such date the Seller shall have advised the Buyer in writing
of a variation in any such representation or warranty and the Buyer has approved
such variation.


--------------------------------------------------------------------------------

- 33 -

18.

Indemnities

     

The Seller agrees to indemnify and save the Buyer, and its Affiliates and the
directors, officers, employees and Agents' of the foregoing harmless from and
against any and all Losses suffered or incurred by any of them as a result of,
in respect of, or arising as a consequence of the Buyer entering into the
Transaction Documents and the matters contemplated therein, including:

      (a)

any breach or inaccuracy of any representation or warranty of the Seller
Entities contained in this Agreement or the other Transaction Documents,
including the representations and warranties set forth in Schedules G hereto, or
in any document, instrument or agreement delivered pursuant hereto or thereto;

      (b)

any breach, including breach due to non-performance, by the Seller Entities of
any covenant or agreement to be performed by any of the Seller Entities
contained in this Agreement or the other Transaction Documents or in any
document, instrument or agreement delivered pursuant hereto or thereto;

      (c)

the development or operation of the Midas Mine, the Fire Creek Project or any
other mineral project of the Seller Entities;

      (d)

the failure of any of the Seller Entities to comply with any Applicable Law,
including any Applicable Law relating to environmental matters and reclamation
obligations, with respect to the Midas Mine, the Fire Creek Project or any other
mineral project of the Seller Entities;

      (e)

the physical environmental condition of the Midas Mine, the Fire Creek Project
or any other mineral project of the Seller Entities and matters of health and
safety related thereto or any action or claim brought with respect thereto
(including conditions arising before the date of this Agreement); and

      (f)

any actual or threatened withdrawal by any Governmental Body of any
Authorization under Environmental Laws which is necessary for the construction
or operation of the Midas Mine, the Fire Creek Project or any other mineral
project of the Seller Entities, or any actual or threatened challenge by any
Person to any Authorization under Environmental Laws which is necessary for the
development or operation of the Midas Mine, the Fire Creek Project or any other
mineral project of the Seller Entities,


provided that the foregoing shall not apply to any Losses to the extent they
arise primarily from the gross negligence or willful misconduct of such
indemnified persons. For greater certainty, this Section 18 shall, pursuant to
Section 19(c), survive termination of this Agreement.

      19.

Term

      (a)

Term. The term of this Agreement shall commence on the date of this Agreement
and, unless terminated earlier pursuant to Section 19(b), shall terminate on the
Final Delivery Date.

      (b)

Termination. The Buyer shall have the right to terminate this Agreement upon
written notice of termination to the other parties at or after 12:01 a.m.
(Toronto time) on February 12, 2014, if the Acquisition has not yet been
completed, whereupon the Seller shall immediately return the Purchase Price in
full to the Buyer, without interest or setoff or counterclaim, and thereafter no
Party shall have any further obligation to the other Parties under this
Agreement (other than in connection with any antecedent breach).


--------------------------------------------------------------------------------

- 34 -

  (c)

Survival. Notwithstanding the termination of this Agreement pursuant to Section
19(a) or (b), Sections 1 (to the extent applicable to other surviving
provisions), 2, 5, 7 (in respect of periods ending on or prior to the Final
Delivery Date), 10, 18, 22, 23 and 24 shall survive indefinitely.


20.

Restricted Transfer Rights of the Seller Entities

        (a)

Prohibited Transfers. The following Transfers are prohibited, in each case
unless the Buyer gives its prior written consent to such Transfer (which consent
may be withheld for any reason):

        (i)

the Seller may not Transfer, in whole or in part, its rights and obligations
under this Agreement, the Collateral or its shares of Klondex BC Holdco;

        (ii)

Klondex BC Holdco may not Transfer, in whole or in part, its rights and
obligations under this Agreement, the Collateral or its shares of Klondex
Holdings;

        (iii)

Klondex Holdings may not Transfer, in whole or in part, its rights and
obligations under this Agreement, the Collateral, its shares of the Fire Creek
Owner or, after completion of the Acquisition, its shares of Midas Holdings;

        (iv)

Midas Holdings may not Transfer, in whole or in part, its rights and obligations
under this Agreement, the Collateral or its shares of the Midas Owner;

        (v)

the Midas Owner may not Transfer, in whole or in part, its rights and
obligations under this Agreement or the Collateral; and

        (vi)

the Fire Creek Owner may not Transfer, in whole or in part, its rights and
obligations under this Agreement or the Collateral.


  (b)

Transfers of Interests in Seller. Notwithstanding any other provision of this
Agreement, neither (i) an amalgamation, merger or consolidation of the Seller
with or into another body corporate, including by way of a plan of arrangement,
nor (ii) a transfer of shares of the Seller, including a transfer of all of the
shares pursuant to a takeover bid and subsequent acquisition transaction
(including a compulsory acquisition) or a plan of arrangement, is a Transfer to
which this Section 20 applies; provided, however, that in the case of clause (i)
any successor entity to the Seller shall have acknowledged in writing to the
Buyer that it is bound by this Agreement.

        (c)

Effect of Prohibited Transfer. Any Transfer made in violation of this Section 20
shall be null and void and of no force or effect whatsoever.


21.

Transfer Rights of the Buyer

      (a)

Transfers. The Buyer shall have the right to Transfer or encumber, in whole or
in part, its rights and obligations under this Agreement to any Person, without
the consent of any Seller Entity, upon the delivery of notice of such Transfer
to the Seller. In such a case, provided that such Person has agreed to be bound
by such Transferred obligations under this Agreement, the Buyer, shall be
released from such Transferred obligations under this Agreement.


--------------------------------------------------------------------------------

- 35 -

  (b)

Encumbrances. Notwithstanding anything in this Agreement, the Buyer shall have
the right to Transfer by way of Encumbrance, in whole or in part, its rights and
obligations under this Agreement to one or more lenders providing financing to
the Buyer or any of its Affiliates without notice to, or the consent of, any
Seller Entity. If such transferee enforces such Encumbrance, it will provide
notice to the Seller and upon delivery of such notice, which notice shall
confirm that such transferee agrees to be bound by such Transferred obligations
under this Agreement, such transferee shall become a party to this Agreement
with all of the rights and obligations of the Buyer.


22.

Governing Law

   

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein. Each
of the Parties irrevocably submits to the non-exclusive jurisdiction of the
courts of the Province of Ontario.

    23.

Notices

   

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be sent or delivered to the respective Parties at
their respective addresses, facsimile numbers or e-mail addresses set forth
below (or at or to such other address, facsimile, number or e-mail address as
shall be designated by any Party in a written notice to the other Parties):

If to the Seller:

Klondex Mines Ltd.
Suite 600-595 Howe Street
Vancouver BC V6C 2T5


Attention:        Paul Huet
Fax Number:     604.662.3904
Email:                phuet@klondexmines.com


with a copy (which shall not constitute notice) to:

Bennett Jones LLP
3400 One First Canadian Place
PO Box 130
Toronto ON M5X 1A4


Attention:        Abbas Ali Khan
Facsimile:         416.863.1716
Email:                alikhana@bennettjones.com


--------------------------------------------------------------------------------

- 36 -

If to the Buyer:

Franco-Nevada GLW Holdings Corp.
c/o Franco-Nevada Corporation
199 Bay Street, Suite 2000
P.O. Box 285
Commerce Court Postal Station
Toronto, Ontario
Canada M5L 1G9


Attention:        Chief Legal Officer
Fax Number:    (416) 306-6330
Email:                hong@franco-nevada.com


Any notice and communications shall be effective:

  (a)

if delivered by hand, sent by certified or registered mail or sent by an
overnight courier service, when received; and, provided that if such date is a
day other than a Business Day, where the recipient Party is located, then such
notice shall be deemed to have been given and received on the first Business
Day, where the recipient Party is located, following the date of such delivery;
and

        (b)

if sent by facsimile or e-mail transmission and successfully transmitted before
5:00 p.m. on a Business Day, where the recipient Party is located, then on that
Business Day, and if transmitted after 5:00 p.m. on that day or on a day that is
not a Business Day, then on the first Business Day, where the recipient Party is
located, following the date of transmission.


24.

General Provisions

      (a)

Further Assurances. Each Party shall execute all such further instruments and
documents and shall take all such further actions as may be necessary to effect
the transactions contemplated herein, in each case at the cost and expense of
the Party requesting such further instrument, document or action, unless
expressly indicated otherwise.

      (b)

Obligations of Seller Entities. The Seller agrees to take all action necessary
to cause each and every other Seller Entity to observe, comply with and perform
its covenants and obligations in this Agreement. To the extent that any
covenants or obligations in this Agreement are stated to be covenants or
obligations of the Seller Entities or any of them, and a Seller Entity is not a
party to this Agreement (including any Person that becomes a Seller Entity after
the date of this Agreement), the Seller shall take all action necessary to cause
such non-party Seller Entity to observe, comply with and perform such covenants
or obligations, including causing such non-party Seller Entity to agree in
writing in favour of the Buyer to be bound by this Agreement.

      (c)

Confidentiality. The Buyer shall not, without the express written consent of the
Seller, which consent shall not be unreasonably withheld, disclose any data or
information concerning the operations of the Seller Entities obtained in
connection with the Transaction Documents which is not already in the public
domain (the “Confidential Information”); provided, however, the Buyer may
disclose Confidential Information without the consent of the Seller: (i) if
required by Applicable Law or requested by a Government Body having jurisdiction
over the Buyer or its Affiliates; (ii) to the Buyer’s Affiliates and to any
representatives, consultants or advisers of the Buyer or its Affiliates for the
purpose of providing services to the Buyer or its Affiliates; and (iii) to any
Person to whom the Buyer, in good faith, anticipates Transferring an interest in
this Agreement as contemplated by Section 21(a) or 21(b) and such Person’s
Affiliates and the representatives, consultants and advisers of such Person or
its Affiliates. In the case of disclosure pursuant to clause (ii) or (iii), the
Buyer shall be responsible to ensure that the recipient of the Confidential
Information does not disclose the Confidential Information to the same extent as
if it were bound by the same non-disclosure obligations of the Buyer hereunder.
Notwithstanding the foregoing, the Buyer shall not be restricted from disclosing
the terms of this Agreement and deliveries of Refined Gold hereunder. For
greater certainty, the Buyer shall be entitled to disclose publicly data or
information concerning the operations of the Seller Entities, without the
consent of the Seller, once such information has been publicly disclosed by any
of the Seller Entities.


--------------------------------------------------------------------------------

- 37 -

  (d)

No Partnership. Nothing herein shall be construed to create, expressly or by
implication, a joint venture, agency relationship, fiduciary relationship,
mining partnership, commercial partnership or other partnership relationship
between the Parties.

        (e)

Severability. If any provision of this Agreement is wholly or partially invalid,
this Agreement shall be interpreted as if the invalid provision had not been a
part hereof so that the invalidity shall not affect the validity of the
remainder of this Agreement which shall be construed as if this Agreement had
been executed without the invalid portion.

        (f)

Rate of Interest. The Parties do not intend that the purchase of the Purchased
Gold Ounces be in the nature of a loan, but, if it were so characterized by an
arbitrator, court or tribunal of competent jurisdiction, the Parties agree that
the return to the Buyer, whether for interest, fees or otherwise, not exceed the
maximum amount permitted by Applicable Law. Accordingly, if such arbitrator,
court or tribunal should rule that: (i) the purchase of the Purchase Gold Ounces
is of the nature of or is deemed to be a loan; and (ii) a portion of the total
return to the Buyer is of the nature of or is deemed to be interest, and the
portion of the total return, for deemed interest, fees or otherwise would, but
for this provision, exceed the amount of return permitted under Applicable Law,
then the delivery schedule for the aggregate quantity of Refined Gold remaining
deliverable shall automatically be extended such that the amount of return does
not exceed the maximum amount permitted under Applicable Law, and this Agreement
shall not be terminated solely as a result of such violation.

        (g)

Entire Agreement. This Agreement and the other Transaction Documents constitute
the entire agreement among the Parties pertaining to the subject matter hereof
and thereof and supersede all prior agreements, negotiations, discussions and
understandings, written or oral, among the Parties. The Seller and the Buyer
agree that the confirmation letter dated December 5, 2013 between the Seller and
the Buyer is hereby terminated with effect from the date of this Agreement.

        (h)

Amendments. This Agreement may not be changed, amended or modified in any
manner, except pursuant to an instrument in writing signed on behalf of each of
the Parties.


--------------------------------------------------------------------------------

- 38 -

  (i)

Waiver. The failure by any Party to enforce at any time any of the provisions of
this Agreement shall in no way be construed to be a waiver of any such provision
unless such waiver is acknowledged in writing, nor shall such failure affect the
validity of this Agreement or any part thereof or the right of a Party to
enforce each and every provision. No waiver of a breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.

        (j)

Specific Performance. Each of the Parties acknowledges that any breach of this
Agreement may cause the other Parties irreparable harm for which damages are not
an adequate remedy. The Parties agree that, in the event of any such breach, in
addition to other remedies at law or in equity that a Party may have, a Party
shall be entitled to seek specific performance.

        (k)

No Beneficiaries. This Agreement is intended for the benefit of the Parties and
their respective successors and permitted assigns and, except for the
indemnified Persons referred to in Section 18, is not for the benefit of, nor
may any provision in this Agreement be enforced by, any other Person. With
respect to any indemnified Person who is not a party to this Agreement, the
Buyer shall obtain and hold the rights and benefits of Section 18 in trust for
and on behalf of such indemnified Person.

        (l)

Costs and Expenses. Each of the Parties shall be responsible for paying all
costs and expenses incurred by them, respectively, in connection with the
negotiation and preparation of this Agreement and the related Transaction
Documents.

        (m)

Counterparts. This Agreement may be executed in one or more counterparts and by
the Parties in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by telecopier or electronic format shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signature page follows.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date and year first above written.

KLONDEX MINES LTD.

 

  By: (signed) Paul Huet     Paul Huet     President and Chief Executive Officer

 

FRANCO-NEVADA GLW HOLDINGS CORP.

 

  By: (signed) David Harquail     David Harquail     President and Chief
Executive Officer


--------------------------------------------------------------------------------

SCHEDULE A

DESCRIPTION OF MIDAS PROPERTY

[Omitted]

--------------------------------------------------------------------------------

SCHEDULE B

DESCRIPTION OF FIRE CREEK PROPERTY

[Omitted]

--------------------------------------------------------------------------------

SCHEDULE C

DESCRIPTION OF OTHER PROPERTIES

[Omitted]

--------------------------------------------------------------------------------

SCHEDULE D

MONTHLY DELIVERY REQUIREMENTS

This Schedule sets out, for each calendar month, the applicable ounces of
Refined Gold to be delivered to the Buyer on each Delivery Date pursuant to
Monthly Delivery Requirements.

2014   2015   2016 Month Ounces   Month Ounces   Month Ounces January nil  
January 625.0   January 666.7 February nil   February 625.0   February 666.7
March nil   March 625.0   March 666.7 April nil   April 625.0   April 666.7 May
nil   May 625.0   May 666.7 June 964.5   June 625.0   June 666.7 July 964.5  
July 625.0   July 666.7 August 964.5   August 625.0   August 666.7 September
964.5   September 625.0   September 666.7 October 964.5   October 625.0  
October 666.7 November 964.5   November 625.0   November 666.7 December 963.0  
December 625.0   December 666.3 Total: 6,750.0   Total: 7,500.0   Total: 8,000.0
                                                2017   2018       Month Ounces  
Month Ounces       January 666.7   January 666.7       February 666.7   February
666.7       March 666.7   March 666.7       April 666.7   April 666.7       May
666.7   May 666.7       June 666.7   June 666.7       July 666.7   July 666.7  
    August 666.7   August 666.7       September 666.7   September 666.7      
October 666.7   October 666.7       November 666.7   November 666.7      
December 666.3   December 666.3       Total: 8,000.0   Total: 8,000.0      


--------------------------------------------------------------------------------

SCHEDULE E

CONDITIONS FOR PAYMENT OF PURCHASE PRICE

[redacted for proprietary reasons]

--------------------------------------------------------------------------------

SCHEDULE F

REPRESENTATIONS AND WARRANTIES OF THE BUYER

1.

Organization and Powers. The Buyer is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, and has
all requisite power and authority to execute and deliver, and perform its
obligations under, the Transaction Documents to which it is a party.

      2.

Authorization; No Conflict. The execution and delivery by the Buyer of, the
performance of its obligations under, and the consummation of the transactions
contemplated by the Transaction Documents to which it is a party have been duly
authorized by all necessary action of the Buyer, and do not and will not:

      (a)

violate the terms of its constating documents; or

      (b)

conflict with, result in a breach of, or constitute a default or an event
creating rights of acceleration, termination, modification or cancellation or a
loss of rights under (with or without the giving notice or lapse of time or
both), any written or oral contract, agreement, license, concession, indenture,
mortgage, debenture, note or other instrument to which it is a party, subject or
otherwise bound (including with respect to its assets) except in each case as
would not have a material adverse effect on its ability to perform its
obligations under the Transaction Documents; or

      (c)

violate in any material respect any Applicable Law to which it is subject or
otherwise bound (including with respect to its assets).

      3.

Execution; Binding Obligation. Each Transaction Document to which the Buyer is a
party has been duly and validly executed and delivered by the Buyer. Each of the
Transaction Documents to which the Buyer is a party constitutes, or when
delivered under this Agreement will constitute, a legal, valid and binding
obligation of the Buyer, enforceable against it in accordance with its terms,
except to the extent enforcement may be affected by Applicable Laws and
regulations relating to bankruptcy, reorganization, insolvency and creditors’
rights and by the availability of injunctive relief, specific performance and
other equitable remedies.

      4.

Consents. The Buyer is not required to give any notice to, make any filing with
or obtain any authorization, consent, Order or approval of any Person in
connection with the execution and delivery of any Transaction Document or the
consummation of the transactions contemplated herein and therein, except, in
each case, as would not have a material adverse effect on its ability to perform
its obligations under the Transaction Documents.


--------------------------------------------------------------------------------

SCHEDULE G

REPRESENTATIONS AND WARRANTIES OF THE SELLER

No specific representation or warranty shall limit the generality or
applicability of a more general representation or warranty. The representations
and warranties of the Seller set out in this Schedule below are made subject to
and modified by the exceptions and qualifications (if any) noted in the
correspondingly numbered section of the Disclosure Schedule. No disclosure in
any particular section of the Disclosure Schedule (including the listing of a
document or item in any Disclosure Schedule or the inclusion of a copy thereof
in such Disclosure Schedule) shall be adequate to disclose an exception or
qualification to a representation or warranty in any other sections of this
Agreement or in any other section of the Disclosure Schedule unless the
applicability of such disclosure to the other representations and warranties is
clear and obvious on its face. Each section of the Disclosure Schedule shall be
numbered to correspond to the paragraph of this Schedule G to which such section
relates.

1.

Organization and Powers. Each Klondex Entity is:

      (a)

duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has all requisite power and authority to
execute and deliver, and perform its obligations under, the Transaction
Documents to which it is a party;

      (b)

qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the nature and location of
its assets requires such qualification or licensing except where such failure to
qualify or be licensed or in good standing would not have a Material Adverse
Effect; and

      (c)

has all requisite power and authority to own and lease its assets and carry on
its business.

      2.

Authorization; No Conflict. The execution and delivery by each Klondex Entity
of, the performance of its obligations under, and the consummation of the
transactions contemplated by the Transaction Documents to which it is a party
have been duly authorized by all necessary corporate or other action of such
Klondex Entity and do not and will not:

      (a)

violate the terms of the constating documents of such Klondex Entity;

      (b)

conflict with, result in a breach of, or constitute a default or an event
creating rights of acceleration, termination, modification or cancellation or a
loss of rights under (with or without the giving notice or lapse of time or
both), any written or oral contract, agreement, license, concession, indenture,
mortgage, debenture, note or other instrument to which such Klondex Entity is a
party, subject or otherwise bound (including with respect to its assets) in each
case except as would not have a Material Adverse Effect;

      (c)

violate in any material respect any Applicable Law to which such Klondex Entity
is subject or otherwise bound (including with respect to its assets); or

      (d)

except as contemplated by this Agreement, result in, or require, the creation or
imposition of any Encumbrance upon or with respect to any of the assets or
properties of such Klondex Entity.


--------------------------------------------------------------------------------

- 4 -

3.

Solvency. Each Klondex Entity is Solvent and no Klondex Entity will be rendered
Insolvent by the execution and delivery of any of the Transaction Documents to
which such Klondex Entity is a party.

    4.

Execution; Binding Obligation. Each Transaction Document to which a Klondex
Entity is a party has been duly and validly executed and delivered by such
Klondex Entity. Each of the Transaction Documents to which each Klondex Entity
is a party constitutes, or when delivered under or in connection with this
Agreement will constitute, legal, valid and binding obligation of such Klondex
Entity, enforceable against such Klondex Entity in accordance with its terms,
except to the extent enforcement may be affected by Applicable Laws and
regulations relating to bankruptcy, reorganization, insolvency and creditors’
rights and by the availability of injunctive relief, specific performance and
other equitable remedies.

    5.

Consents. Except as set out in section 3 of Schedule E of this Agreement, no
Klondex Entity is required to give any notice to, make any filing with or obtain
any authorization, consent, Order or approval of any Person in connection with
the execution, delivery or performance of its obligations under any Transaction
Document or the consummation of the transactions contemplated herein and
therein, except for recordings or filings in connection with the perfection of
the Encumbrances on the Collateral in favor of the Buyer.

    6.

No Defaults. No event has occurred or circumstance exists that (with or without
the giving of notice or lapse of time or both) has contravened, conflicted with
or resulted in, or may contravene, conflict with or result in, a violation or
breach of, or give any Klondex Entity or any other Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify, any contract, lease, license,
concession, Authorization, agreement, indenture, mortgage, debenture, note,
instrument, or Order to which it is a party or by which it or its properties and
assets may be bound, and, to the knowledge of the Seller, each other Person that
is party thereto is in compliance in all material respects with the terms and
requirements thereof, in each case, except as would not have a Material Adverse
Effect.

    7.

Litigation. Except as set out in Schedule G.7 of the Disclosure Schedule, there
are no material actions, suits, investigations, claims or proceedings pending
or, to the best of the Seller’s knowledge, threatened in writing against or
directly affecting any Klondex Entity by or before any Governmental Body.

    8.

Financial Statements; Projections. All annual and interim consolidated financial
statements of the Seller filed on SEDAR since January 1, 2012 are complete and
correct and fairly present, in all material respects, the financial condition
and results of operations of the Klondex Entities as at the times and for the
periods covered by such statements, in each case in accordance with GAAP,
subject, in the case of any unaudited financial statements, to normal year-end
adjustments and any absence of notes. All other consolidated or other financial
statements of each Klondex Entity delivered to the Buyer are complete and
correct and fairly present, in all material respects, the financial condition
and results of operations of such Klondex Entity as at the times and for the
periods covered by such statements, in each case in accordance with GAAP,
subject, in the case of any unaudited financial statements, to normal year-end
adjustments and any absence of notes. Since January 1, 2012, there has been no
Material Adverse Effect. All financial projections and forecasts delivered to
the Buyer represent the Seller’s reasonable estimates and assumptions as to
future performance, which the Seller believes to be fair and reasonable as of
the time made in the light of current and reasonably foreseeable business
conditions.


--------------------------------------------------------------------------------

- 5 -

9.

Liabilities. No Klondex Entity has any material liabilities or obligations of
any nature whatsoever, whether direct or indirect, matured or unmatured, known
or unknown, fixed, absolute, accrued, contingent or otherwise, that are not
reflected in the consolidated financial statements referred to in the first
sentence of Section 8 above or in the notes thereto, other than liabilities
arising in the ordinary course of business since September 30, 2013.

    10.

Taxes. Except as disclosed in Schedule G. 10 of the Disclosure Schedule (i) each
Klondex Entity has filed or caused to be filed on a timely basis all federal
(United States or Canada), state, provincial and material local tax returns that
were required to be filed by or with respect to it pursuant to Applicable Law,
(ii) all tax returns filed by such Klondex Entity are complete and correct and
comply with Applicable Law in all material respects, (iii) each Klondex Entity
has paid, or made provisions for the payment of, all material Taxes that have
been or could have become due for all periods covered by any tax return or
otherwise, (iv) each Klondex Entity has withheld or collected and paid to the
proper Governmental Body or other Person all material Taxes required to be
withheld, collected or paid by it, (v) no claim has been made by any
Governmental Body in a jurisdiction where any Klondex Entity does not file tax
returns that such Klondex Entity is or could be subject to taxation by that
jurisdiction, (vi) to the knowledge of the Seller, no tax return of any Klondex
Entity is under audit by any Governmental Body, and (vii) no proceedings are
pending or, to the knowledge of any Klondex Entity, threatened by or before any
Governmental Body with respect to material Taxes of any Klondex Entity.

    11.

Insurance. The properties, assets and operations of each Klondex Entity are
insured with reputable insurance companies (not Affiliates of any Klondex
Entity), in such amounts, with such deductibles and covering such risks as is
customarily carried by companies engaged in similar businesses and owning
similar properties in the localities where such Klondex Entity operates.

    12.

Title to Collateral; Liens. Subject to Permitted Encumbrances and as set out in
Schedule G.12 of the Disclosure Schedule, the Klondex Entities (i) have valid
and subsisting leasehold title to all leases of real property included within
the Fire Creek Property, and, following completion of the Acquisition, the Midas
Property, or Collateral (including the Other Properties), (ii) have valid
possessory and record title to all unpatented mining claims and millsite claims
included within such Properties or Collateral (including the Other Properties),
except for such claims that are leased to a Klondex Entity and are covered under
part (i) of this paragraph, (iii) have good and marketable title to such other
real property interests included within such Properties or Collateral (including
the Other Properties) and not otherwise included under parts (i) and (ii) of
this paragraph, and (iv) have good and valid title to or hold a valid leasehold
interest in such properties and assets, which are not real property interests,
and are included within the Collateral. There are no Encumbrances upon or with
respect to any of the properties and assets included in such Properties or
Collateral, except for Permitted Encumbrances. Without limiting the foregoing:


  (a)

no Person other than the Klondex Entities has any rights to participate in or
operate the Fire Creek Property and the Fire Creek Project, and, following
completion of the Acquisition, the Midas Property and the Midas Mine;

        (b)

the Fire Creek Property and the Midas Property comprise all of the real
property, mineral and surface interests held by the Klondex Entities in respect
of the Fire Creek Project and, following completion of the Acquisition, the
Midas Mine, respectively;

        (c)

the Fire Creek Property and, following completion of the Acquisition, the Midas
Property constitute all real property, mineral, surface interests and ancillary
rights necessary for, as applicable, the construction, development and mining
operations of the Fire Creek Project and the Midas Mine, respectively, as
currently operated and substantially in accordance with the current or then
applicable development or mine plan;


--------------------------------------------------------------------------------

- 6 -

  (d)

except as set out in Schedule G.12 of the Disclosure Schedule, none of the Fire
Creek Property or, following completion of the Acquisition, the Midas Property
or any Minerals produced therefrom are subject to an option, right of first
refusal or right, title, interest, reservation, claim, rent, royalty, or payment
in the nature of rent or royalty, or right capable of becoming an agreement,
option, right of first refusal or right, title, interest, reservation, claim,
rent, royalty, or payment in the nature of rent or royalty;

        (e)

none of the Permitted Encumbrances would have a Material Adverse Effect or
otherwise materially adversely affect the ability of any Klondex Entity to enjoy
the anticipated benefits of the Fire Creek Property or, following completion of
the Acquisition, the Midas Property; and

        (f)

the Other Properties comprise all of the real property, mineral and surface
interests held by the Klondex Entities other than the Fire Creek Property and as
disclosed in Schedule G.12 of the Disclosure Schedule and, following completion
of the Acquisition, the Midas Property.


13.

Maintenance of Property. All mining claim maintenance fees, recording fees,
Taxes and all other amounts have been paid when due and payable and all other
actions and all other obligations as are required to maintain the Fire Creek
Property, any other properties of the Klondex Entities and, following completion
of the Acquisition, the Midas Property have been taken and complied with in all
material respects.

    14.

Authorizations. The Klondex Entities have obtained or been issued all
Authorizations (including environmental Authorizations and Utility Commitments)
and Other Rights necessary for (i) the construction, development and mining
operations of the Fire Creek Project, any other mineral project of the Klondex
Entities and, following completion of the Acquisition, the Midas Mine, and (ii)
the commencement and ongoing operation of commercial production transactions,
other than, in each case, such Authorizations (including environmental
Authorizations and Utility Commitments) and Other Rights (A) that are not
necessary on the date this representation and warranty is made or deemed made
for the conduct of development activities as such activities are currently being
conducted, but that are expected to be obtained, in the ordinary course of
business, by the time they are necessary for the conduct of development
activities and the eventual commencement and ongoing commercial production, as
applicable, or (B) the failure of which to be obtained would not be material to
the development of the Fire Creek Project, any other mineral project of the
Klondex Entities or, following completion of the Acquisition, the Midas Mine or
the commencement and ongoing operation of commercial production (including
commercial production transactions). There are no facts or circumstances that
might reasonably be expected to adversely affect the issuance or obtaining of
any such material Authorizations (including environmental Authorizations and
Utility Commitments) or Other Rights.

    15.

Compliance with Applicable Laws. Each Klondex Entity, the Fire Creek Project,
any other mineral project of the Klondex Entities and, following completion of
the Acquisition, the Midas Mine, is and has been in compliance in all material
respects with all Applicable Laws. Without limiting the generality of the
foregoing, except as set out in Schedule G.15 of the Disclosure Schedule, each
Klondex Entity, the Fire Creek Project, any other mineral project of the Klondex
Entities and, following completion of the Acquisition, the Midas Mine, is and
has been in compliance in all material respects with all applicable
Environmental Laws, and there are no actions, suits, claims, notices of
violation, hearings, investigations or proceedings pending or, to the best of
the Seller’s knowledge, threatened against or affecting any Klondex Entity with
respect to the ownership, use, maintenance and operation of the Fire Creek
Project, any other mineral project of the Klondex Entities or, following
completion of the Acquisition, the Midas Mine, or the property or assets of any
Klondex Entity, relating to any applicable Environmental Laws, where any adverse
determination with respect thereto or liability imposed therein could have a
Material Adverse Effect.


--------------------------------------------------------------------------------

- 7 -

16.

Subsidiaries; Other Ventures. Klondex BC Holdco is a direct, wholly-owned
Subsidiary of Klondex, Klondex Holdings is a direct, wholly-owned Subsidiary of
Klondex BC Holdco and the Fire Creek Owner is a direct, wholly-owned Subsidiary
of Klondex Holdings, and, following completion of the Acquisition, Midas
Holdings will be a direct, wholly-owned Subsidiary of Klondex Holdings and the
Midas Owner will be a direct, wholly-owned Subsidiary of Midas Holdings. None of
the Seller Entities has any other Subsidiaries or any other equity interest in
any Person. No Seller Entity is engaged in any joint purchasing arrangement,
joint venture, partnership or other joint enterprise with any other Person.

    17.

Certain Indebtedness. Schedule G.17 of the Disclosure Schedule identifies as of
the date hereof all Indebtedness of each Klondex Entity.

    18.

Chief Executive Office and Other Locations. Each Klondex Entity’s chief
executive office and principal place of business is set forth in Schedule G.18
of the Disclosure Schedule. Each Klondex Entity’s material Records are located
at its chief executive office, and the only other offices and/or locations where
it keeps the Collateral (except for inventory which is in transit) or conducts
any of its business are set forth in Schedule G.18 of the Disclosure Schedule.

    19.

No Subordination. There is no agreement, indenture, contract or instrument to
which any Klondex Entity is a party or by which it or any of its properties or
assets may be bound that requires the subordination in right of payment of any
of the obligations of the Klondex Entity under the Transaction Documents to any
other obligation of it.

    20.

Labour Matters. There is no strike, lock-out or other work stoppage or labour
dispute occurring or, to the knowledge of the Seller, threatened that would have
a Material Adverse Effect.

    21.

Employee Benefit Plans. Except as set forth in Schedule G.21 of the Disclosure
Schedule, no Klondex Entity nor any of their respective Affiliates sponsors,
maintains or contributes to, or at any time during the last six years has
sponsored, maintained or contributed to (or been obligated to sponsor, maintain
or contribute to) any Employee Benefit Plan (as defined below) that is (or was)
subject to the laws of the United States of America. Each Employee Benefit Plan
mandated by a Governmental Body (other than the United States of America or a
constituent state thereof) or subject to the laws of a jurisdiction outside of
the United States of America (“Foreign Company Plan”) that is intended to
qualify for special tax treatment meets all of the requirements for such
treatment and has obtained all necessary approvals of all relevant Governmental
Bodies. No Foreign Company Plan has any unfunded liabilities, determined in
accordance with GAAP, that have not been fully accrued on the Seller’s financial
statements or that will not be fully offset by insurance. All Foreign Company
Plans are registered where required by, and are in good standing under, all
Applicable Laws. For purposes of this Section 21, “Employee Benefit Plan” means
any employee benefit plan, program, policy or arrangement sponsored, maintained
or contributed to by a Klondex Entity or any of their respective Affiliates or
with respect to which the Seller, any Klondex Entity or any of their respective
Affiliates has any liability or obligation.


--------------------------------------------------------------------------------

- 8 -

22.

Intellectual Property. Each Klondex Entity owns, licenses or otherwise has the
right to use all material licenses, Authorizations, patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, copyright applications, franchises, authorizations and other
intellectual property rights that are necessary for the operation of its
business, without infringement upon or conflict with the rights of any other
Person with respect thereto. No slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Klondex Entity infringes upon or conflicts
with any rights owned by any other Person. No claim or litigation regarding any
of the foregoing is pending or, to its knowledge, threatened.

    23.

Mineral Reserves and Resources. The most recent estimated measured, indicated
and inferred mineral resources and proven and probable mineral reserves, if any,
and technical reports disclosed in the Seller Securities Documents (as defined
below) for the Fire Creek Project, any other mineral project of the Klondex
Entities and, following completion of the Acquisition, the Midas Mine, have been
prepared and disclosed in accordance with accepted mining industry practices and
in accordance with the requirements prescribed by National Instrument 43-101 and
the companion policy thereto (as in effect on the date of publication of the
relevant report or information); the Seller has no knowledge that the mineral
resources or mineral reserves (or any other material aspect of any technical
reports) as disclosed in the Seller Securities Documents are inaccurate in any
material respect; there are no outstanding unresolved comments of any securities
commission or other securities regulatory authority in each province and
territory of Canada in which the Seller is a reporting issuer (the “Securities
Regulatory Authorities”) in respect of the technical disclosure made in the
Seller Securities Documents; and, to the knowledge of the Seller, there has been
no material reduction in the aggregate amount of estimated mineral resources and
reserves, if any, of the Klondex Entities, from the amounts last disclosed
publicly by the Seller in the Seller Securities Documents.

    24.

Regulatory Compliance. The Seller has filed, on a timely basis, all required
reports, schedules, financial statements, forms, registrations, certifications
and other documents together with any amendments required to be made with
respect thereto with the Securities Regulatory Authorities and the TSX since
January 1, 2012 (together with the exhibits and other information incorporated
therein, the “Seller Securities Documents”) with the TSX and the Securities
Regulatory Authorities and paid all fees and assessments due and payable in
connection therewith; as of their respective dates of filing (or, if amended or
superseded by a filing prior to the date hereof, as of the date of such filing),
the Seller Securities Documents complied in all material respects with the
requirements of Applicable Laws and none of the Seller Securities Documents
contained any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they are made, not misleading; the
Seller has not filed any confidential material change reports which continue to
be confidential.

    25.

Brokers and Finders. No Klondex Entity has employed any broker or finder or
incurred any liability for any brokerage fee, commission, finders’ fee or any
other similar payment in connection with the transactions contemplated by this
Agreement that could give rise to any claim against the Buyer for brokerage
fees, commissions, finders’ fees or any other similar payments.

    26.

Disclosure. All information relating to the business, assets, liabilities,
properties or financial condition of the Seller Entities provided to the Buyer
or any of its representatives or advisors, or


--------------------------------------------------------------------------------

- 9 -

26.

Disclosure. All information relating to the business, assets, liabilities,
properties or financial condition of the Seller Entities provided to the Buyer
or any of its representatives or advisors, or made available to the Buyer or any
its representatives or advisors, is true, accurate and complete in all material
respects.


--------------------------------------------------------------------------------